LOANID_CASSIDY Date of 1st Collection Comments Date of Last Collection Comments Final Current Event Level Current Exceptions Collection Comments 12 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is next due for 12/01/2013; with the last payment received on 11/18/2013.There is no evidence of delinquency during the 12 months review period. 19 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is due for 12/01/2013; last payment was received 10/30/2013.There is no evidence of delinquency during the review period. 23 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is next due for 12/01/2013; most recent payment was received on 11/11/2013. There is no evidence of delinquency during the review period. 44 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; with the last payment received on 11/09/2013. There was no delinquency during the review. 50 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/1/2013; the most recent payment was received on 11/04/2013. There is no evidence of delinquency during the review period. 61 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is due for 12/01/13; the most recent payment was received on 11/01/13. There is no evidence of delinquency during the review period. 64 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is due for 12/01/2013; last payment was received 11/01/2013.There is no evidence of delinquency during the review period. 91 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; most recent payment received was on 11/14/2013. There is no evidence of a delinquency on the account during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is due for 2/1/2014; most recent payment received was 11/13/2013. Within the review period the loan was delinquent and the borrower was able to bring the account current without assistance. Skip tracing efforts have been performed. 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is due for 12/1/2013; most recent payment received was 11/15/2013.No evidence of delinquency within the review period. The borrower did not pursue loss mitigation efforts within the review period. 11/15/2012 11/20/2013 1 It appears the loan will perform. The loan is currently due for 12/01/13; last payment was received on 11/13/13. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears this loan will perform. The loan is due for 12/01/2013; the last payment received was on 11/05/2013. There is no evidence of being delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is next due for 12/01/2013; the most recent payment received was on 10/23/2013. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is due for 12/1/2013 with last payment received 11/2/2013. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is due for 12/01/13; the most recent payment was received on 11/07/13. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform.This loan is due for 12/01/2013; last payment was received on 11/11/2013.There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is due for 11/01/2013; last payment was received 10/15/2013.There is no evidence of delinquency during the review period. 11/16/2012 11/21/2013 3 [3]Payment History Not Available It appears that the loan may perform with intervention.The loan is next due for 10/01/2013; no payments were received during the available review period. The pay history and collection commentary provided were limited due to a service transfer occurring. Reason for default is unknown. This loan is in collection with no evidence of foreclosure activity. No active loss mitigation efforts are evident. 11/16/2012 11/21/2013 3 [3]MI Not Being Paid As Required It appears this loan may perform. The loan is due for 12/1/13; last payment received was on 11/18/13. Reason for default is unknown. The account is current as of the review date. The account was granted a supplemental modification on 3/13/13; subsequently, the prior foreclosure proceedings were closed and billed on upon completion of the modification. The borrower has since maintained the account in good standing. 11/16/2012 11/21/2013 3 [3]Missing Mod1 [2]Verbal Dispute - Servicer responded and issue open with active efforts to resolve It appears that this loan will perform.The loan is next due for 11/01/2013; most recent payment received was on 11/07/2013.Reason for default is unknown.No loss mitigation options were explored; the borrower was able to cure the prior delinquency on the account without assistance.Commentary indicated that the borrower submitted a verbal payment dispute for misapplied payments; as of 11/12/2013, the issue is still being researched and the dispute remains unresolved. 11/15/2012 11/20/2013 1 It appears the loan will perform. The loan is currently due for 12/01/13; last payment was received on 11/05/13. There is no evidence of delinquency during the review period. 11/16/2012 11/21/2013 3 [3]Payment History Not Available [3]Missing Collection Comments 11/16/2012 11/21/2013 1 It appears this loan will perform. The loan is due for 12/1/13; the last payment was received on 11/1/13. There is no evidence of delinquency during the review period. 11/16/2012 11/21/2013 1 It appears that this loan will perform. The loan is next due for 12/01/2013; most recent payment was received on 11/05/2013. The reason for default is unknown. The borrower cured the delinquency without loss mitigation assistance. 10/26/2012 10/31/2013 1 It appears that the loan will perform.The loan is due for 12/01/2013; last payment was received 10/30/2013.There is no evidence of delinquency during the review period.No borrower contact was established during the review period.Skip tracing efforts have not been performed.No title issues are evident.BPO information is not available for the asset. 11/16/2012 11/21/2013 1 It appears that the loan will perform.The first contractual payment on this loan obligation was due 11/XX/2013; this payment was made 11/15/2013. 10/26/2012 10/31/2013 1 It appears that this loan will perform.The loan is due for 11/01/2013, with the last payment received on 10/15/2013.The reason for default is unknown.There has been no contact with the borrower during the review period.There are no indications of damage, tax or title issues in the commentary provided. 10/26/2012 10/31/2013 1 It appears that the loan will perform.The loan is due for 11/01/2013; last payment was received 10/10/2013.There is no evidence of delinquency during the review period.No borrower contact was established during the review period.Skip tracing efforts have not been performed.No title issues are evident.BPO information is not available for the asset. 10/26/2012 10/31/2013 1 It appears that the loan will perform.The loan is due for 12/01/2013; last payment was received 10/30/2013.There is no evidence of delinquency during the review period.No borrower contact was established during the review period.Skip tracing efforts have not been performed.No title issues are evident.BPO information is not available for the asset. 10/26/2012 10/31/2013 1 It appears that the loan will perform. The loan is next due for 11/01/2013; the most recent payment received was on 10/10/2013. There is no evidence of delinquency during the review period. 10/26/2012 10/31/2013 1 It appears this loan will perform. The loan is due for 11/1/13; the last payment was received 10/7/13. There is no evidence of delinquency during the review period. 11/16/2012 11/21/2013 1 It appears that the loan will perform. The loan is next due for 12/01/2013; most recent payment received was on 11/15/2013. There is no evidence of a delinquency during the review period. 2/1/2013 2/6/2014 3 [3]Currently Delinquent Mortgage It does not appear the loan will perform. The loan is due for 11/01/2013; most recent payment received on 10/18/2013. The reason for delinquency is unknown. The loan is in collections. There was no contact with the borrower. 10/26/2012 10/31/2013 1 It appears this loan will perform. The loan is due for 11/1/13; the last payment was received 10/1/13. There is no evidence of delinquency during the review period. 10/26/2012 10/31/2013 1 It appears that the loan will perform. The loan is next due for 12/01/2013; the most recent payment received was on 10/30/2013. There is no evidence of delinquency during the review period. 10/26/2012 10/31/2013 1 It appears that the loan will perform.The loan is due for 11/01/2013; last payment was received 10/16/2013.There is no evidence of delinquency during the review period.Last borrower contact was 10/15/2013.No skip tracing efforts have been performed.No title issues are evident.BPO information is not available for the asset. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 2/01/2014; the most recent payment received was on 1/31/2014. There is no evidence of a delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 02/01/2014; most recent payment received was on 01/27/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears that the loan will perform.The loan is next due for 03/01/2014; most recent payment received was on 01/31/2014.There is no evidence of delinquency.A prior payment dispute for an NSF charge submitted by the borrower was resolved as of 10/16/2013; fee was removed. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is next due for 03/01/2014; last payment received 02/03/2014.There is no evidence of delinquency within the review period. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is next due for 03/01/2014; last payment received 02/04/2014.There is no evidence of delinquency within the review period. 2/1/2013 2/6/2014 1 It appears the loan will perform. The loan is due for 03/01/2014; most recent payment received on 01/28/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 01/06/2014.There is no evidence of delinquency.Last borrower contact was 01/03/2014; the borrower called to speak with customer service. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014; most recent payment was received on 02/01/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received on 01/02/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is next due for 03/01/2014; last payment received 01/31/2014.There is no evidence of delinquency within the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with the most recent payment received on 1/27/2014. There is no evidence of delinquency during the review period. There is no current loss mitigation activity. There was no communication with the borrower or skip trace activities performed during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 02/01/14; most recent payment was received on 01/20/14. There is no evidence of delinquency within the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with last payment received on 1/30/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; the most recent payment received was on 01/27/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received on 01/15/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; the most recent payment received was on 02/05/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with the most recent payment received on 2/3/2014. There is no evidence of delinquency during the review period. There is no current loss mitigation activity. The last communication made with the borrower was on 2/4/2014. No skip trace activities performed during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 02/01/2014; most recent payment received was on 01/10/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 02/01/2014; most recent payment received was on 01/02/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is next due for 02/01/2014; last payment received 01/02/2014.There is no evidence of delinquency within the review period. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is next due for 02/01/2014; last payment received 01/11/2014.There is no evidence of delinquency within the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 01/10/2014.There is no evidence of delinquency.Last borrower contact was 01/22/2014; the borrower called to inquire about a research letter she received. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014; most recent payment was received on 01/25/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/14; most recent payment was received on 02/05/14. No evidence of delinquency noted within the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014; most recent payment received was on 01/31/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 3 [3]Currently Delinquent Mortgage It appears that the loan will perform. The loan is due for 1/01/2014; the most recent payment received was on 2/03/2014. There were 2 instances of payments returned for non-sufficient funds due to an issue with the borrower's bank account being locked. The reason for delinquency is bank issues. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 2/01/2014; the most recent payment received was on 1/10/2014. There is no evidence of a delinquency during the review period. 2/1/2013 2/6/2014 1 It appears the loan will perform. The loan is due for 02/01/2014. The most recent payment was received on 01/27/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with last payment received on 1/22/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 01/09/2014.There is no evidence of delinquency.Last borrower contact was 12/19/2013; the borrower called to inquire about one of the servicer's employees. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 01/13/2014.There is no evidence of delinquency.Last borrower contact was 10/11/2013; the borrower advised the servicer he mailed his monthly payment that day. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/14; most recent payment was received on 02/01/14. No evidence of delinquency noted within the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; most recent payment was received on 01/28/2014. There is no evidence of delinquency. Comments on 01/27/2014 indicate the borrower inquired about a possible extension due to increased escrow payment. There is no evidence of active loss mitigation efforts. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received on 01/06/2014.There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 01/07/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; most recent payment was received on 02/01/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 2/01/2014; the most recent payment received was on 1/08/2014. There is no evidence of a delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014; most recent payment was received on 02/04/2014.There is no evidence of delinquency.Payment history reflects mortgage insurance is still being paid. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; most recent payment was received on 01/13/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is next due for 03/01/2014; last payment received 02/04/2014.There is no evidence of delinquency.The comments indicate the loan was boarded with an interest rate of 5.25%; however the Note interest rate is 4.25%.The system and the borrower's November and December payments were corrected on 12/11/2013 2/1/2013 2/6/2014 1 It appears that this loan will perform with intervention.The loan is next due for 02/01/2014; the most recent payment received was on 02/02/2014.The reason for default is cited as curtailment of income.Commentary reflects a previous HAMP modification with an effective date prior to the review period that defaulted on 08/01/2013.There has been limited contact with the borrower despite multiple attempts and skip tracing efforts.Payment history reflects mortgage insurance is still being paid.There are no indications of damage, tax or title issues in the commentary provided. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 01/06/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; most recent payment was received on 02/03/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears the loan will perform. The loan is due for 02/01/2014. The most recent payment was received on 01/14/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/14; most recent payment was received on 02/03/14. No evidence of delinquency noted within the review period. 2/1/2013 2/6/2014 1 [1]Written Dispute - Servicer responded within 60 days and no father communication from mortgagor It appears that the loan will perform.The loan is due for 02/01/2014; most recent payment received was 01/07/2014.There is no evidence of a delinquency during the review period.Last contact with the borrower was on 01/07/2014.The borrower requested a payment correction to the payment made on 01/07/2014.Borrower requested the addition funds IAO $1,500 the borrower paid to be adjusted from an additional principal and interest payment to a principal only payment.Payment history reflects the payment correction occurred on 01/22/2014.Payment history reflects mortgage insurance is still being paid. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with last payment received on 2/4/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received 01/23/2014.There is no evidence of delinquency.Last borrower contact was 01/23/2014; the borrower called inquiring about their monthly billing statement. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 01/10/2014.There is no evidence of delinquency.No borrower contact was established during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; the last payment was received on 01/08/2014. There is no evidence of delinquency. The current servicer sent a welcome letter on 09/17/2013. 2/1/2013 2/6/2014 3 [3]Currently Delinquent Mortgage It appears that this loan may perform with intervention. The account is due for 12/01/2013; the most recent payment was received on 01/21/2014. The reason for default is cited as excessive obligations. E-mail correspondence received on 11/29/2013 and 12/03/2013 reflect borrower's request for a foreclosure letter in order to withdraw funds from 401(k). Per conversation on 12/04/2013, the letter was mailed. However, written correspondence received on 12/11/2013 denotes that the borrower did not qualify for premature 401(k) withdrawal. Conversation on 12/31/2013 reflects that the account is not old enough to qualify for a modification. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received 02/01/2014.There is no evidence of delinquency.Last borrower contact was 10/26/2013; the borrower called to set up automatic payment withdrawal for the account. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received 02/03/2014.There is no evidence of delinquency.Last borrower contact was 01/02/2014; the borrower called with questions about their monthly payment. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/01/2014; the most recent payment received was on 2/05/2014. There is no evidence of a delinquency during the review period. 2/1/2013 2/6/2014 1 It appears the loan will perform. The loan is due for 03/01/2014; the last payment was received on 02/03/2014. There is no evidence of delinquency within the review period. 2/1/2013 2/6/2014 1 It appears that this loan will perform. The account is due for 04/01/2014; the most recent payment was received on 02/05/2014. There was no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 02/01/14; most recent payment was received on 01/28/14. No evidence of delinquency noted within the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received on 01/07/2014.There is no evidence of delinquency during the review period.Collection comments dated 11/20/2013 reflect that the prior servicer failed to pay the (2013) taxes for XXXX county in the amount of $1,802.90. The pay history indicates that the funds were disbursed for taxes on 11/25/2013; next installment due 08/15/2014. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 2/1/2014 with last payment received on 1/9/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 [1]Delinquent Taxes - Delinquent taxes, but not tax sale It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received 01/31/2014.There is no evidence of delinquency.Last borrower contact was 01/29/2014; the borrower called regarding an urgent tax notice she received.Commentary dated 02/03/2014 indicates XXXX is reporting delinquent taxes in the amount of $73.52; resolution of this issue is not notated. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is due for 02/01/2014.The last payment received was on 01/16/2014.The pay history reflects monthly MI payments are still being paid.No evidence of delinquency.A Welcome letter was mailed to the borrower on 10/18/2013. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; the last payment was received on 01/16/2014. There is no evidence of delinquency. The current servicer sent a welcome letter on 10/09/2013. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; the most recent payment received was on 02/04/2014. There is no evidence of delinquency during the review period. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with last payment received on 2/1/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is due for 03/01/2014.The last payment received was on 02/05/2014.No evidence of delinquency.A Welcome letter was mailed to the borrower on 11/04/2013. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; the most recent payment received was on 01/06/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 3 [3]MI Not Being Paid As Required It appears that this loan will perform. The account is due for 02/01/2014; the most recent payment was received on 01/13/2014. The account was previously delinquent in May 2013; the arrearage was resolved without assistance. There has been no contact with the borrower during the review period; commentary does not reflect skip tracing. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; most recent payment was received on 02/04/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014; most recent payment received was on 01/27/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014; most recent payment was received on 01/17/2014.There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; with the last payment received on 02/04/2014. There is no evidence of delinquency. 2/1/2013 2/6/2014 1 It appears the loan will perform.The loan is due for 03/01/2014.The last payment received was on 02/03/2014.No evidence of delinquency.The pay history reflects monthly MI payments are still being paid.A Welcome letter was mailed to the borrower on 10/22/2013. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; with the last payment received on 01/24/2014. There is no evidence of a delinquency. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with last payment received on 2/1/2014. Reason for default is unknown. The loan was 90 days delinquent, but funds to cure default were received from the borrower on 10/22/2013 without loss mitigation assistance. An inspection was completed 10/24/2013, but property condition is not cited in commentary. MI is still being paid on this loan. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 02/01/14; most recent payment was received on 01/21/14.Reason for default is unknown. The borrower was able to cure the delinquency without any assistance. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with the most recent payment received on 2/3/2014. There is no evidence of delinquency during the review period. There is no current loss mitigation activity. The last communication made with the borrower was on 11/9/2013. No skip trace activities performed during the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 01/24/2014.There is no evidence of delinquency.Last borrower contact was 02/13/2014; the borrower called to advise she will make February's mortgage payment once she receives her tax refund check.The borrower filed a Chapter 13 bankruptcy, case #XXXX.The case was discharged XXXX 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears this loan may perform with intervention.The loan is due for 01/01/2014; most recent payment received on 12/23/2013.Reason for delinquency is unknown. No loss mitigation efforts are evident. Prior instances of delinquency on the account were cured by the borrower without assistance.Last borrower contact was noted on 8/19/13.Permanent comments reflect the borrower previously filed chapter 7 bankruptcy that was discharged prior to the review period; however there is no further information. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; the last payment was received on 02/03/2014. There is no evidence of delinquency. Delinquent property taxes for the tax year 2013 in the amount of $1607.00 were paid on 11/22/2013 in response to a FA Tax Claim received on 01/XX/2013. The current servicer sent a welcome letter on 10/09/2013. 2/1/2013 2/6/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; the most recent payment received was on 01/29/2014. There is no evidence of delinquency during the review period. The commentary indicates the borrower disputed the payment amount. An escrow analysis conducted on 01/27/2014 resolved the borrower's dispute. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that this loan may perform with intervention. The account is due for 01/01/2014; the most recent payment was received on 02/05/2014. The reason for default is unknown. There has been no contact with the borrower during the review period; therefore, loss mitigation options remain unexplored. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 12/30/2013. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan may perform with intervention. The loan is next due for 01/01/2014; most recent payment was received on 12/20/2013. The reason for delinquency was cited as excessive obligations. The Servicer previously granted the borrower a loan modification on 03/29/12; the borrower's payment history reflects the loan went back into delinquency on 01/01/14. Commentary dated 01/31/2014 reflects a repayment plan has been set up and the Borrower will be making one and a half payments in February and March 2014 to bring the loan current. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 2/01/2014; the most recent payment received was on 1/16/2014. There is no evidence of a delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The loan is next due for 04/01/2014: most recent payment received was on 02/03/2014. The reason for default is excessive obligations. The delinquency was cured by the borrower without assistance on 06/05/2013. There is no further evidence of delinquency during the review period. The last contact with borrower was on 09/21/2013. 2/7/2013 2/12/2014 1 It appears that this loan will perform.The loan is next due for 02/01/2014; the most recent payment received was on 01/21/2014.The reason for default is cited as curtailment of income.Commentary reflects the borrower was approved for a repayment plan (RPP) with payments IAO $729.15 due for 01/15/2013 - 06/15/2013.Payment history reflects all RPP payments were made and the account was brought current on 06/10/2013.Subsequently, the borrower has maintained the account in good standing.There are no indications of damage, tax or title issues in the commentary provided. 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is next due for 02/01/2014; last payment received 01/23/2014.There is no evidence of delinquency within the review period. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The loan is due for 03/01/2014 with the last payment received on 02/10/2014. The reason for default is cited as curtailment of income. The borrower had requested modification in 04/2013 and was approved on 05/20/2013 with the first payment due on 07/01/2013. There is no reference to any tax, title or lien issues. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with the most recent payment received on 2/3/2014. There is no evidence of delinquency during the review period. There is no current loss mitigation activity. There was no communication with the borrower or skip trace activities performed during the review period. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan may perform with intervention. The account is due for 1/01/2014; the most recent payment was received on 12/12/2013.Reason for default is curtailment of self-employment income. The account is in collections. There have been no loss mitigation efforts actively being pursued by the borrower during the review period, although the account was previously modified prior to the review period. 2/7/2013 2/12/2014 1 It appears that the loan may perform with intervention. The loan is due for 02/01/2014; most recent payment received was on 02/03/2014. Reason for default is cited as excessive debt. Commentary 05/07/2013 noted the borrower advised living on a fixed income and the co-borrower no longer resides in the property. Last contact was 02/10/2014. It was noted on 01/03/2014 that the borrower requested the co-borrower be contacted by the servicer and informed of the delinquency and to encourage the co-borrower to list the property for sale. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears that the loan will perform. The loan is due for 01/01/2014; the most recent payment was received on 01/08/2014. RFD was not specified. The loan was modified on 01/14/2013 and has re-defaulted. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is due for 03/01/2014 and the last payment was made on 02/03/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received 02/06/2014.There is no evidence of delinquency. The borrower filed a Chapter 7 bankruptcy, case #XXXX, which was discharged without reaffirmation. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears that the loan may perform with intervention.The loan is due for 12/01/2013; last payment was received 12/05/2013.The loan has been delinquent ten of the last twelve months.Reason for default is cited as curtailment of income; the borrower's mother has been ill and he has missed work to assist her.Last borrower contact was 01/31/2014; the borrower called to promise he would bring the loan current by March.The property was inspected 02/07/2014 and reported occupied. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/14; most recent payment was received on 02/11/14.Reason for default is unknown. The borrower was able to cure the delinquency without assistance. There has been no contact between the borrower and servicer within the review period. Skip tracing efforts are evident. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is due for 03/01/2014; the last payment was received on 02/10/2014. There is no evidence of delinquency within the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; most recent payment was received 01/16/2014. The reason for delinquency is unknown. The account has remained in good standing since it was brought current on 05/16/2013. The borrower filed chapter 7 (XXXX) on 10/XX/2013 and was discharged on XXXX. Commentary dated 01/07/2013 indicates the loan was reaffirmed. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears that the loan will perform with intervention. The loan is due for 12/01/2013; the last payment was received on 12/02/2013. The reason for delinquency is unknown. The account is currently in collections. Comments indicate that the loan has been modified prior to the review period. The mortgage insurance premium is being paid by the servicer per pay history dated 02/06/2014. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014 and the last payment made was on 01/31/2014.There is was no evidence of delinquency. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears the loan will perform with intervention.The loan is next due for 01/01/2014; last payment received 02/10/2014.The reason for delinquency is unknown.Pay history reflects the last payment received on 02/10/2014 was posted to suspense.The loan was in foreclosure referred to legal counsel on XXXX and closed on XXXX due to receipt of reinstatement funds.The loan was brought current as of 05/2013 and subsequently became delinquent for the 09/01/2013 payment.There is no evidence of collection activity since the delinquency began.The last contact with the borrower was on 05/17/2013. The permanent comments reflect relief granted on 01/XX/2010 on the co-borrower's chapter 7 Bankruptcy Case #XXXX. The comment also states" cannot collect on co-borrower XXXX only". 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014; the last payment was 2/10/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears that the loan will perform with intervention. The loan is due for 12/01/2013; the last payment was received on 11/22/2013. The reason for delinquency is unknown. The account is currently in collections. The borrower filed Chapter 7 Bankruptcy prior to the review date; Case #XXXX, which was discharged without reaffirmation on XXXX. Comments reflect that this loan had been modified prior to the review period. The loan was denied for another modification per notes dated 02/15/2013. The mortgage insurance premium is still being paid as of 02/06/2014. The last customer contact was on 10/10/2013; discussed transfer letter received. 2/7/2013 2/12/2014 3 [3]Cease and Desist Request Received From Mortgagor or 3rd Party It appears that the loan will perform. The loan is due for 02/01/2014; the last payment was received on 01/14/2014. The reason for default is unknown. The borrower filed Chapter 11 Bankruptcy prior to the review date; Case #XXXX, and the payment plan was confirmed on 04/XX/2013. The bankruptcy case was terminated on 03/XX/2013. A non-HAMP modification was completed on 04/19/2013. Later, the borrower requested another restructuring of the loan on XXXX; but was advised this request would need to be handled by the bankruptcy court. A written cease and desist was received on 08/20/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; the most recent payment received was on 01/29/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014; the last payment was 1/16/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 03/01/2014; last payment was received on 02/10/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is due for 02/01/2014; the last payment was received on 01/15/2014. There is no evidence of delinquency within the review period. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 02/01/2014; last payment was received on 01/31/2014. Reason for default is the illness of the primary borrower. The borrower was able to bring their account current without loss mitigation assistance on 08/16/2013; the borrower's payment history reflects no further evidence of delinquency. The collection notes indicate the subject loan was granted a loan modification which the borrower re-defaulted on prior to the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 3/01/2014; the most recent payment received was on 2/06/2014.There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that he loan will perform.The loan is due for 03/01/2014; last payment received was on 02/03/2014.Reason for default is unknown.The loan was previously delinquent with no foreclosure activity.There is evidence of loss mitigation activity.The loan was granted a one year extension of interest only payments to end on 07/01/2014. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; with the last payment received on 02/11/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 01/10/2014. Reason for default is unknown. The borrower was able to bring their account current without loss mitigation assistance on 07/15/2013; the borrower's payment history reflects no further evidence of delinquency. The Servicer has not been able to establish contact with the borrower during the review period and there is evidence of skip tracing efforts. The Servicer granted the borrower a permanent loan modification which the borrower re-defaulted on prior to the review period. There are no indications of property inspections performed. No updated property value has been provided. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 03/01/2014; last payment was received on 02/03/2014. Reason for default is unknown. The borrower was able to bring their account current without loss mitigation assistance on 05/31/2013; the borrower's payment history reflects no further evidence of delinquency. The collection notes indicate the subject loan was granted a loan modification, prior to the review period, which the borrower re-defaulted on as of 04/01/2013. 2/7/2013 2/12/2014 1 It appears this loan will perform.The loan is due for 03/01/2014; most recent payment received on 02/05/2014.There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 02/01/2014; last payment was received on 01/13/2014. Reason for default is loss of income. The borrower was able to bring their account current without loss mitigation assistance on 01/13/2014; the borrower's payment history reflects no further evidence of delinquency. The collection notes indicate the subject loan was granted a loan modification which the borrower re-defaulted on prior to the review period. 2/7/2013 2/12/2014 3 [3]Damaged Exterior - Damage remains unresolved and no indication covered by insurancesufficient to cover repair It appears that the loan will perform. The loan is due for 03/01/2014; most recent payment was received on 02/05/2013. There is no evidence of delinquency. Comments dated 11/13/13 indicate the borrowr advised the servicer that she had damages done to her roof and wanted to know if her homeowners insurance had been reinstated . The servicer advised the borrower to callthe insurance company and to verify. The extent of the damage and evidence of the repairs being completed were not provided. No indication an insurance claim was filed for the roof damage. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; the most recent payment received was on 01/23/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears the loan will perform with intervention. The loan is currently due for 02/01/2014; last payment was received on 02/06/2014. Reason for default is unknown. The account is in collections. The Servicer has had limited contact with the borrower during the review period. There are no workout plans currently in process. The collection notes indicate the subject loan was granted a loan modification which the borrower re-defaulted on prior to the review period. 2/7/2013 2/12/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears that the loan may perform with intervention.The loan is next due for 02/01/2014; most recent payment received was on 02/04/2014.There was one instance of a payment being returned for non sufficient funds.Reason for default was cited as curtailment of income.The loan was previously modified 08/13/2013 which the borrower defaulted on; first re-default date was 01/01/2014.No further loss mitigation efforts are evident.The borrower previously filed for a chapter 13 bankruptcy (case number XXXX) on XXXX; the motion for relied was granted XXXX though a dismissal date is not evident.A prior credit bureau dispute submitted from the borrower seems to have been resolved on 03/XX/2013; the details of the response were not provided and there was no further mention of a dispute. 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is next due for 02/01/2014; last payment received 01/17/2014.The reason for delinquency is unknown.The borrower has been able to cure delinquencies within the review period without assistance.Comments dated 02/03/2006 reflects a Chapter 7 Bankruptcy Case #XXXX discharged with reaffirmation.Commentary reflects a loan modification completed prior to the review period on 01/30/2013. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The loan is next due 03/01/2014; most recent payment received was on 02/12/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 2/01/2014; the most recent payment received was on 1/16/2013.The reason for default is unknown. Commentary on 5/22/2013 reflects that the account was approved for a modification with a 3.0% interest rate with a 10/1 ARM, with the term extended back out to 360 months. The next payment due date is 7/01/2013, with the new principal and interest payment to be $323.86. The account has remained current since the modification was completed on 6/10/2013. The account was previously denied for a HAMP modification due to lack of borrower response according to commentary on 4/29/2013. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The account is due for 3/1/2014, with the last payment received on 2/7/14.The reason for default is unknown.The account was brought current on 02/07/2014; the borrower has been able to cure the delinquencies without assistance. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 02/01/2014; last payment was received on 01/16/2014. Reason for default is loss of income. The Servicer granted the borrower a permanent loan modification on 10/08/2013; the borrower's payment history reflects no further evidence of delinquency. The collection notes reflect the subject property is owner occupied as of 07/11/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; the most recent payment was received on 02/05/2014. There is no evidence of delinquency. The interest only period was extended on 06/10/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; the last payment received was 02/10/2014. Reason for delinquency is unknown. The loan was modified 10/09/2013 with the effective date of 11/01/2013. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 02/01/2014; last payment was received on 01/27/2014. Reason for default is unknown. The borrower was able to bring their account current without loss mitigation assistance on 05/30/2013; the borrower's payment history reflects no further evidence of delinquency. The collection notes indicate the subject loan was granted a loan modification which the borrower re-defaulted on prior to the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; the last payment received was on 01/16/2014. There is no evidence of the loan being delinquent during this review. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is next due for 02/01/2014; most recent payment received was on 01/16/2014.There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is due for 03/01/2014; the most recent payment was received on 01/29/2014. There was no evidence of delinquency during the review period. On 12/20/2011, the borrower filed chapter 7; case#XXXX. The case was discharged with reaffirmation on XXXX. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 02/01/2014; last payment was received on 01/07/2014. Reason for default is unknown. The borrower was able to bring their account current without loss mitigation assistance on 12/17/2013; the borrower's payment history reflects no further evidence of delinquency. The Servicer granted the borrower a permanent loan modification, prior to the review period, which the borrower re-defaulted on as of 10/01/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; the last payment was received on 02/03/2014. There is no evidence of delinquency during the review period. Comments reflect that this loan had been modified and that the borrower had filed a reaffirmed Chapter 7 Bankruptcy prior to the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/14; most recent payment was received on 01/27/14.Reason for default is cited as curtailment of income. The loan was modified on 07/18/13 and has remained current. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received on 01/13/2014. The reason for default is unknown.The borrower was able to bring the loan current on 04/23/2013; and subsequently has remained in good standing.Collection comments dated 05/20/2013 indicate the borrower was declined for loan modification. Additional comments reflect that the borrower has inquired about alternate work out options. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 02/01/2014; last payment was received on 01/17/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/14; most recent payment was received on 02/12/14.There is no evidence of delinquency within the review period. 2/7/2013 2/12/2014 3 [3]Cease and Desist Request Received From Mortgagor or 3rd Party It appears that the loan will perform. The loan is next due for 3/01/2014; the most recent payment received was on 1/09/2014.The reason for delinquency is unknown. The borrower was able to bring the account current on their own without assistance of loss mitigation. A written cease and desist was received from the borrower's attorney on 01/16/2013 which advised attorneys office represents borrower; the cease and desist remains active. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 01/16/2014.The loan was delinquent in June 2013; the borrower cured the delinquency without intervention.Reason for default is unknown.Last borrower contact was 10/09/2013; the co-borrower called for the principal balance of the loan. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears that the loan will perform with intervention. The loan is next due for 12/01/2013; most recent payment was received on 12/09/2013. The RFD is cited as unemployment. The comments on 02/05/2014 indicated the account was set up on a repayment plan from 02/12/2014 through 04/25/2014. The last contact with the borrower was established on 02/05/2014 at which time the borrower made a promise to pay once the co-borrower receives their income. The commentary at this time also stated the co-borrower receives income through the XXX; there is no confirmation of whether the co-borrower active duty. A property inspection was completed on 12/09/2013. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears the loan will perform with intervention. The loan is currently due for 01/01/2014; last payment was received on 01/31/2014. Reason for default is loss of income. The account is in collections. The Servicer has had limited contact with the borrower during the review period. There are no workout plans currently in process. The Servicer granted the borrower a permanent loan modification, prior to the review period, which the borrower re-defaulted on as of 08/01/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; the last payment was received on 01/24/2014. There is no evidence of delinquency during the review period. A permanent account comment reflects that this loan had been modified prior to the review period. The mortage insurance premium is still being paid as of pay history dated 02/06/2014. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; the last payment was received on 01/29/2014. There is no evidence of delinquency during the review period. A permanent account comment reflects that this loan had been modified prior to the review period. The mortage insurance premium is still being paid as of the pay history dated 02/07/2014. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/14; most recent payment was received on 02/03/14.There is no evidence of delinquency within the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment received was on 02/12/2014.Reason for default is income curtailment.The loan was previously in collections with no foreclosure activity.There is evidence of loss mitigation activity.The loan was approved for a loan modification which was completed on 08/08/2013.The effective first due date of the new modification was XXXX. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is due for 02/01/2014; the most recent payment was received on 01/10/2014. The reason for delinquency was cited as curtailment of income. The loan was modified on 10/23/2013; effective 12/01/2013. The loan has remained current since. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; the last payment received was on 01/14/2014. There is no evidence of the loan being delinquent during this review. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received 02/10/2014.The loan fell delinquent in January 2014 due to a bad check; the borrower cured the delinquency without intervention.Reason for default is unknown.Last borrower contact was 03/25/2013; the borrower called to change the mailing address on file. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan will perform with intervention. The loan is due for 01/01/2014; most recent payment received on 11/29/2013. The reason for delinquency was cited as medical issues. On 10/07/2013, the loan was modified; effective 11/01/2013. The loan has re-defaulted. The last contact was made on 01/17/2014.There is no evidence of current loss mitigation efforts. 2/7/2013 2/12/2014 1 It appears that the loan will perform with intervention. The loan is due for 03/01/2014; the last payment was received on 02/12/2014. The reason for default was cited as reduced income. The account is current as of the review date. The loan was approved for a repayment plan on 05/09/2013 which was completed on 06/20/2013. The borrower was set up on another repayment plan on 09/12/2013 which was broken as of 09/23/2013. However, the delinquency was cured on 12/12/2013 by the borrower without assistance. Commentary on 05/22/2013 reflects that this loan had been modified in the year 2012. The mortgage insurance premium is still being paid per the pay history dated 02/06/2014. There is active skip tracing on the account as of 12/09/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is next due for 02/01/2014; most recent payment received was on 02/06/2014.Reason for default was cited as curtailment of income.The borrower brought the account current 12/27/2013 and has since maintained in good standing. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014 and the last payment made was on 02/11/2014.There is was no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears this loan will perform.The loan is due for 03/01/2014; most recent payment received on 02/04/2014.There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; the most recent payment was received on 01/27/2014. RFD was not specified. The loan was modified on 05/01/2008 and re-defaulted.; however, the borrower brought the account current without assistance. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; the last payment received was on 02/12/2014. The reason for default is unknown. Comments indicate the subject loan was modified on 07/03/2013; advancing the due date from due 10/01/2012 to next due for 08/01/2013 (extending the I/O period for 10 years). Comments indicate the borrower filed an insurance claim for water damage (date of loss and the extent of damage were not provided). Comments indicate the final inspection was completed on 10/03/13 and the repairs are 100% complete. The final insurance claim check was mailed out on 10/04/2013 in the amount of $2,569.94. The borrower had filed a chapter 7 bankruptcy (case#XXXX) prior to this review period and was discharged on XXXX, without reaffirmation. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 01/17/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears the loan will perform with intervention. The loan is currently due for 12/01/13; last payment was received on 11/15/13. Reason for default is excessive obligations. The account is in collections. The Servicer granted the borrower a loan modification, prior to the review period, on 03/20/12; the borrower's payment history reflects the loan went back into delinquency on 12/01/13. On 02/11/14, the Servicer placed the borrower in a 3 month repayment plan, scheduled from 02/18/14 to 04/25/14. As of the collection notes' cutoff date, the borrower's repayment plan remains on target. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The account is due for 03/01/2014; the most recent payment was received on 01/30/2014. The reason for default is cited as curtailment of income. On 06/21/2013, the borrower disclosed that he had been laid off from his position. Further notes indicate that the borrower and his spouse are interested in retaining their home. Commentary indicates mailing of a hardship packet. Income documents were received on 07/19/2013 and 07/25/2013. A modification was approved on 07/26/2013. The modification agreement was received and the loan was modified on 08/12/2013 and the due date was advanced from due 4/01/13 to next due 10/01/13.Since modification, the account has remained in good standing. 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is due for 02/01/2014.The last payment received was on 01/15/2014.RFD was cited as car repairs.The pay history reflects monthly MI payments are still being paid.The loan was modified on 09/18/2013 (due date was advanced from due 6/01/13 to next due for 11/01/13) and has remained in good standing. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 02/07/2014. The RFD is unknown. The pay history reflected multiple 30 day delinquencies in the past 12 months. There is no evidence of any loss mitigation activity or borrower contact. The last attempt to contact the borrower was established on 02/07/2014. 2/7/2013 2/12/2014 1 It appears this loan will perform.The loan is due for 02/01/2014; most recent payment received on 01/15/2014.There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 03/01/2014; last payment was received on 02/10/2014. Reason for default is excessive obligations. The borrower was able to bring their account current without loss mitigation assistance on 07/05/2013; the borrower's payment history reflects no further evidence of delinquency. The collection notes indicate the subject loan was granted a loan modification which the borrower re-defaulted on prior to the review period. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 03/01/14; last payment was received on 02/03/14. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The loan is due for 02/01/2014 with the last payment received on 01/13/2014. There is no evidence of default. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; most recent payment was received 01/14/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 02/01/14; last payment was received on 12/27/13. Reason for default is marital difficulties. The Servicer granted the borrower a permanent loan modification on 06/25/13; the borrower's payment history reflects no further evidence of delinquency. The subject loan was referred to the foreclosure attorney on XXXX; the subject loan was reinstated and foreclosure proceedings were closed and billed on XXXX. 2/7/2013 2/12/2014 1 [1]Written Dispute - Servicer responded within 60 days and no father communication from mortgagor It appears that the loan will perform. The loan is due for 2/1/2014 with the most recent payment received on 1/10/2014. There is no evidence of delinquency during the review period. Comments on 10/29/2013 refer to a final insurance claims check for tornado damage to the property in the amount of $3003.86; comments indicate work was completed and no outstanding damage evident. Commentary on 2/12/2014 indicated a credit dispute review was completed and confirmed delinquencies are accurate. The last communication with the borrower was on 5/3/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received on 02/13/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; last payment received was on 01/09/2014.There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The account is due for 02/01/2014; the most recent payment was received on 01/16/2014. The reason for default is cited as marital difficulties. According to the commentary on 10/22/2013, the co-borrower claimed the primary borrower had signed the property to her via a quit-claim deed. She was advised to send the deed along with the divorce decree. Commentary does not indicate receipt of these documents. The account was approved for a modification, along with assumption by an interested third party, on 11/13/2013. Modification documents were received on 11/25/2013, and modification was completed n 12/03/2013. As well, payment history reflects assumption of the account on 12/01/2013. Since modification, the account has remained in good standing. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The account is due for 03/01/2014; the most recent payment was received on 02/11/2014. There was no evidence of delinquency during the review period. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears that this loan may perform with intervention. The loan is due for 01/01/2014 with the last payment received on 01/08/2014. The reason for default is cited as curtailment of commission income. The borrower was approved for a 12 month interest only extension on 04/18/2013.Comments indicate the borrower has stayed in constant contact with the servicer and has advised his situation remains the same. There is no reference to any additional loss mitigation activity. 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is due for 02/01/2014.The last payment received was on 01/16/2014.RFD was cited as curtailment of income. The loan was modified on 08/06/2013 and has remained in good standing.The property inspection performed on 07/29/2013 failed to provide a property condition or occupancy status; however it was indicated by the borrower a tenant resides in the subject property. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The account is due for 02/01/2014; the most recent payment was received on 01/21/2014. The account was previously delinquent, but the delinquency was resolved without assistance. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; most recent payment was received on 02/10/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; the most recent payment received was on 01/31/2014. The reason for default is unknown. The loan was brought current through a modification and has remained in good standings since. The commentary indicates that the loan modification was completed on 08/21/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 2/01/2014; the most recent payment received was on 1/17/2014. The reason for delinquency is unknown. Commentary on 7/21/2013 indicates that the subject property may be in a disaster area, there was no mention of any damage in commentary, nor any additional information in regards to the disaster. 2/7/2013 2/12/2014 1 It appears that the loan will perform with intervention. The loan is due for 02/01/2014; most recent payment was received 02/03/2014. The reason for default is unknown. There are no current loss mitigation efforts. The borrower previously completed a 6 month repayment arrangement on 10/15/2013; however, the account subsequently re-defaulted. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage It appears that the loan may perform with intervention. The loan is due for 01/01/2014; the last payment received was on 01/28/2014. The reason for default was cited as unemployment (RFD was resolved on 07/08/2013). The account is in collection. The borrower advised on 07/08/2013 that they are trying to bring the account current on their own. No loss mitigation efforts are being pursued by the borrower as of this review. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 01/31/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with last payment received on 2/5/2014. Reason for default is unknown. The borrower filed chapter 13 bankruptcy case #XXXX which was dismissed XXXX. Comments indicate the loan was approved to be referred for foreclosure, but was referred to loss mitigation on 4/16/2013. A loan modification was approved on 5/23/2013 and completed 6/12/2013 effective 7/1/2013. Last communication with the borrower was 2/5/2014. Most recent inspection completed 6/6/2013 cited the property as occupancy unknown condition. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received on 02/12/2014. The reason for default was cited as curtailment of income. The loan was modified on 06/01/2013 and subsequently has remained in good standing.Loan was previously in foreclosure (FC), which was contested by the borrower.Unable to determine date referred to legal counsel, complaint filed 09/04/2012, contested process launched 11/12/2012.According to collection comments dated 11/21/2012, the issue associated with this contested litigation was lack of notice of default (NOD) communications with client. The contested FC was placed on hold for loss mitigation on 12/27/2012. The borrower made trial payments from 03/01/2013 to 05/01/2013; the final modification was approved on 05/16/2013 with a first payment of 06/XX/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 01/15/2014. There is no evidence of delinquency. The comments on 02/04/2014 indicated the repairs were completed in regards to fire damages on the inside of the home. The final insurance check in the amount of $9,129.48 was endorsed at this time. There is no other reference to the damages or the insurance claim in the commentary provided. The borrower called in on 12/18/2013 requesting to have their account reviewed for a modification with an interest only term to business is slow. A workout package was sent to the borrower at this time. The last contact with the borrower was established on 02/11/2014 at which time the borrower received assistance in completing the modification package for the review. No further information was provided regarding that status of the review. 2/7/2013 2/12/2014 1 It appears that this loan will perform with intervention. The account is due for 3/1/2014, with the last payment received on 2/03/14.There is no evidence of delinquency reported.The account was modified outside of the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; the last payment was received on 02/10/2014. The reason for default was cited as reduced income. The account is current as of the review date. Delinquency was cured by the borrower in August of 2013; and the account has remained current since. In addition, a permanent comment dated 12/28/2006 reflects that the borrower filed Chapter 7 Bankruptcy Case #XXXX prior to the review period which was discharged without reaffirmation. A permanent note reveals that the loan had been modified prior to the review period. The property was vacant for 6 months due to a non-paying tenant and the home owner has a new tenant occupying the subject per notes dated 06/07/2013. 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is due for 03/01/2014.The last payment received was on 02/03/2014.The payment received on 03/04/2013 was returned for non-sufficient funds on 03/06/2013.No evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; the last payment received was on 02/11/2014. There is no evidence of the loan being delinquent during this review. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; most recent payment was received on 02/13/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 03/01/14; last payment was received on 02/03/14. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is due for 02/01/2014; most recent payment was received on 01/15/2014. There was no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/14; most recent payment was received on 01/15/14.Reason for default is unknown. The borrower was able to cure the delinquency without any assistance. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan will perform with intervention.The loan is due for 01/01/2014; last payment was received on 02/07/2014. The reason for default was cited as spouse's unemployment.The account was previously delinquent, brought current with loan modification on 08/16/2013 (5.0%, 360); first payment of XXXX. The loan was in default again on 12/01/2013. Collection comments dated 01/27/2014 reflect that the borrower intends to bring current with funds from tax return by 03/01/2014. Further comments indicate that the borrower intends to retain the property and subject is reported as owner occupied. Commentary dated 08/27/2013 indicated a value of $136,236 was assigned for the subject; no further details provided. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; most recent payment was received 02/03/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan may perform with intervention.The loan is due for 1/1/2014; most recent payment received was 12/6/2013.Reason for default is excessive obligation. The comments on 4/5/2013 reflect the payment increase this has caused a hardship and a package was mailed to the borrower;the package has not been returned. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 3/1/2014 with the most recent payment received on 1/27/2014. There is no evidence of delinquency during the review period. There is no current loss mitigation activity. There was no communication with the borrower or skip trace activities performed during the review period. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan will perform with intervention.The loan is next due for 02/01/2014; most recent payment received was on 01/13/2014.Reason for default was cited as excessive obligations.No active loss mitigation efforts are evident.The account was previously modified outside the review period which the borrower re-defaulted on. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; the most recent payment received was on 02/12/2014. There is no evidence of delinquency during the review period. Commentary dated outside the review period indicates the loan was modified on 02/27/2013. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 03/01/2014; the last payment received was on 02/13/2014. There is no evidence of the loan being delinquent during this review. 2/7/2013 2/12/2014 3 [3]Currently Delinquent Mortgage [3]Missing Mod1 [1]Mortgagor Deceased - Executor/Heir exists to dispose of property; identified and documented It appears that the loan will perform with intervention. The loan is due for 01/01/14; most recent payment was received on 01/03/14.Reason for default is cited as reduced income due to death of the borrower.The borrower passed away on 02/16/13. Comments reflect the co-borrower still occupies the subject property.Comments dated 10/15/13 reflect the servicer received a insurance loss check for water damage to the bathroom in the amount of $12,500 (which was placed in escrow). Comments indicate draws were issued to the borower and the contractor for repairs and the final inspection completed on 11/21/13 indicates repairs are 100% complete and the final check was sent to the borrower on 12/17/13 in the amount of $6,250. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; most recent payment was received on 01/06/2014. There is no evidence of delinquency during the review period. Comments on 01/05/2014 indicate the subject may be located in a FEMA disaster area; there is no evidence of property damage. 2/7/2013 2/12/2014 1 It appears that the loan will perform with intervention. The loan is due for 03/01/2014; the most recent payment was received on 02/05/2014. RFD cited as excessive obligations. Commentary dated 01/09/2014 indicates returned mail and possibly vacancy, but no further information was noted. Commentary dated 07/21/2013 states "FCM Disaster Area"; there is no mention of property damage, however no property inspections subsequent to this comment are noted. There is no indication of delinquent taxes or title issues. No updated property value has been provided. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears the loan will perform with intervention. The loan is currently due for 01/01/14; last payment was received on 01/06/14. Reason for default is unknown. The account is in collections. The Servicer granted the borrower a permanent loan modification on 11/05/12; the borrower's payment history reflects the loan went back into delinquency on 12/01/13. There are no workout plans currently in process. 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is next due for 02/01/2014; last payment received 01/30/2014.There is no evidence of delinquency within the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is next due for 02/01/2014; most recent payment received was on 01/14/2014.There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is due for 02/01/2014; the most recent payment was received on 01/31/2014. The reason for delinquency was cited as curtailment of income. The delinquency was cured on 06/28/2013 and has remained current since. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage [2]Damaged Exterior - Active insurance claim and funds held by servicer with indication of related contractor bid sufficient to cover repairs It appears that the loan will perform with intervention. The loan is next due for 01/01/2014; most recent payment was received on 01/17/2014. The RFD is unknown. The last contact with the borrower was established on 07/15/2013 in regards to an insurance claim check for $1,846.29. The notes at this time indicated the property was subjected to hail damages and repairs on the home have not yet begun. There is no further reference to the claim or status of the damages. There is no evidence of any loss mitigation activity in the past 12 months. Skip tracing was performed on 03/05/2013. The comments indicated the loan was modified prior to the review period with an effective date of 08/01/2009. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan may perform with intervention. The loan is due for 1/1/2014 with the most recent payment received on 1/22/2014. The reason for default was cited as curtailment of income. The loan is currently delinquent. The loan was previously approved on 6/27/13 for a loan modification. Pay history reflects a loan modification was applied to the subject loan on 07/10/13 and the due date was advanced from next due for04/01/13 to due 09/01/13. 2/7/2013 2/12/2014 1 It appears that this loan will perform with intervention.The loan is next due for 02/01/2014; the most recent payment received was on 02/07/2014.The reason for default is unknown.There has been no contact with the borrower despite multiple attempts.There are no indications of damage, tax or title issues in the commentary provided. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears the loan will perform with intervention. The loan is currently due for 01/01/14; last payment was received on 01/17/14. Reason for default is excessive obligations. The account is in collections. The collection notes indicate the subject loan was granted a loan modification which the borrower re-defaulted on prior to the review period. On 02/12/14, the borrower applied for a new loan modification. As of the collection notes' cutoff date, the borrower is in the process of gathering the required income and hardship documentation to be reviewed for workout eligibility. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears the loan will perform with intervention. The loan is currently due for 01/01/14; last payment was received on 12/13/13. Reason for default is loss of income. The account is in collections. The Servicer granted the borrower a permanent loan modification on XXXX (due date was advanced from 3/1/13 to XXXX); the borrower's payment history reflects the loan went back into delinquency on 01/01/14. The borrower has not requested any further loss mitigation assistance and there are no workout plans currently in process. There have been no foreclosure steps initiated against the subject property during the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 01/16/2014. The loan was delinquent on 09/01/2013. The borrower was able to cure the delinquency on 09/16/2013 without loss mitigation assistance. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 01/03/2014. There is no evidence of delinquency. Comments 11/05/2013 indicate that the homeowner was not interested in a modification however, there was interest in refinance. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 03/01/14; last payment was received on 02/03/14. Reason for default is unknown. On 11/15/13, the Servicer granted the borrower a loan modification; the borrower's payment history reflects no further evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; most recent payment was received on 01/17/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 1 [1]Contested FC (Atty Authorized) - Notes clearly state contested FC has been resolved; resolution date is in the past It appears that the loan will perform. The loan is due for 2/01/2014; the most recent payment received was on 1/16/2014. Reason for default is unknown. The account was previously in foreclosure, the account was referred to counsel for foreclosure prior to the review period, (referral date is unknown), the borrower filed a Motion to Quash (filing date is unknown) and the case was then placed on hold for loss mitigation. The case was closed and billed, when the account was modified and brought current on 11/04/2013. The account was modified with a stipulation agreement included, to a 3.0% interest rate and 10 year interest only payments on a 5-1 ARM, with the first payment due on 12/XX/2013. The borrower was required to pay $11,000 for the modification to be approved, due to the borrower only remitting a partial re-instatement and foreclosure requiring a judicial process and a complaint had already been filed. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan will perform with intervention. The loan is next due for 01/01/2014; most recent payment was received 01/03/2014. The reason for default is unknown.The borrower has authorized his wife on all account matters. There are no workout plans currently in process and the Servicer has not offered any loss mitigation assistance. Commentary dated 12/03/2013 reflects authorized 3rd party contacted the servicer and said: "they would make a payment on Friday and a payment every month until they get their taxes in February". 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is due for 03/01/2014.The last payment received was on 02/10/2014.RFD was cited as unexpected expenses (vehicle repairs). The loan was modified on 12/06/2013 and has remained in good standing.A property inspection was conducted on 11/05/2013. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 03/01/14; last payment was received on 02/07/14. Reason for default is unknown. The borrower was able to bring the loan current without loss mitigation assistance on 01/15/14; the borrower's payment history reflects no further evidence of delinquency. The collection notes indicate the subject loan was previously granted a loan modification which the borrower re-defaulted on prior to the review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is due for 02/01/2014; most recent payment was received on 01/17/2014. There is no evidence of delinquency. 2/21/2013 2/26/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment was received 02/04/2014.Reason for default is cited as curtailment of income; the borrower was out of work and is recently employed with less income.The loan was delinquent from March 2013 through January 2014.The delinquency was cured with a modification completed on 01/28/2014; the modification brought the loan current and raised the monthly payment to $424.71. Last borrower contact was 03/04/2014; the borrower called regarding payment coupons.Commentary dated 02/14/2014 indicates the loan was repurchased from FNMA on 02/14/2014. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; most recent payment was received on 01/31/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears the loan will perform with intervention. The loan is currently due for 12/01/13; last payment was received on 11/20/13. Reason for default is unknown. The account is in collections. The Servicer has had limited contact with the borrower during the review period. There are no workout plans currently in process. The collection notes indicate the subject loan was previously granted a loan modification which the borrower re-defaulted on prior to the review period. 2/7/2013 2/12/2014 1 It appears this loan will perform.The loan is due for 03/01/2014; most recent payment received on 02/13/2014.There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 3/1/2014; most recent payment received was 2/5/2014.There is no evidence of delinquency. The comments on 5/3/2013 reflect the loan was modified with the interest only period extended. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is next due for 03/01/2014 and the last payment made was on 02/06/2014.There is was no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is due for 02/01/2014.The last payment received was on 01/15/2014.RFD is unknown. The prior delinquency was cured without the use of loss mitigation efforts.Comments indicate the loan was modified in 2010 and has since gone delinquent. 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is due for 02/01/2014; last payment was received on 01/22/2014. There is no evidence of delinquency 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that this loan may perform with intervention. The loan is due for 01/01/2014 with the last payment received on 01/31/2014. The reason for default is curtailment of income. The subject loan was reviewed for modification in 06/2013 but was declined due to a prior modification completed in 09/2012 (less than 1 year). On 06/25/2013 a repayment plan was discussed but there is no reference to any follow up by the borrower. There has been no direct borrower contact since 06/28/2013. There is no indication of any tax, title or lien issues. 2/7/2013 2/12/2014 1 It appears the loan will perform.The loan is due for 03/01/2014.The last payment received was on 02/10/2014.No evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The loan is next due for 03/01/2014; most recent payment received was on 01/31/2014. There is no evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; the last payment was received on 02/03/2014. RFD is unknown. Collection comments on 03/07/2013 indicate the borrower called in to have a Modification package mailed out to him; no further details were provided. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears the loan will perform with intervention. The loan is currently due for 01/01/14; last payment was received on 01/23/14. Reason for default is loss of income. The account is in collections. The Servicer granted the borrower a permanent loan modification on 12/10/12; the borrower's payment history reflects the loan went back into delinquency on 03/01/13. The borrower has not requested any further loss mitigation assistance and there are no workout plans currently in process. 2/7/2013 2/12/2014 1 It appears that this loan will perform. The loan is next due for 02/01/2014: most recent payment received was on 01/09/2014. The reason for default is unknown. On 11/08/13, the Servicer granted the borrower a loan modification; the borrower's payment history reflects no further evidence of delinquency. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 03/01/2014; last payment received was on 01/31/2014.There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 1 It appears the loan will perform. The loan is currently due for 02/01/14; last payment was received on 02/10/14. Reason for default is unknown. The Servicer granted the borrower a loan modification on 01/22/13; the borrower's payment history reflects the loan went back into delinquency on 07/01/13. The borrower was able to resolve their delinquency on 02/10/14 without loss mitigation assistance. There are no workout plans currently in process. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; most recent payment was received on 02/06/2014. There is no evidence of delinquency during the review period. 2/7/2013 2/12/2014 2 [2]Currently Delinquent Mortgage It appears that the loan may perform with intervention. The loan is due for 12/1/2013 with the most recent payment received on 12/16/2013. The reason for default is unknown. There is no current loss mitigation activity. The last communication with the borrower was on 12/30/2013; no intentions were indicated. No skip trace activities performed during the review period. Commentary on 2/11/2014 indicated the property is in original owner condition. 2/21/2013 2/26/2014 3 [3]Currently Delinquent Mortgage It appears that the loan will perform with intervention. The loan is due for 1/1/2014 with last payment received on 2/7/2014. Reason for default is excessive obligations. The loan was previously in foreclosure but was on hold for chapter 13 Bankruptcy, Case #XXXX which was filed on 08/XX/2008 and discharged XXXX. Collection comments made 02/07/2014 indicate that the borrower intends to retain property and that the subject is owner occupied. 2/7/2013 2/12/2014 1 It appears the loan will performThe loan is due for 02/01/2014.The last payment received was on 02/10/2014.RFD was cited as loss of employment; the RFD was cited as resolved.The loan was modified on 04/17/2013 and re-defaulted on 08/01/2013.The borrower intends to resolve the delinquency on their own. 2/7/2013 2/12/2014 1 It appears that the loan will perform. The loan is next due for 02/01/2014; the most recent payment received was on 02/12/2014. The reason for default is unknown. The borrower was able to cure the prior delinquency on the account without assistance. A value is not indicated in the review period. There are no indications of damage, tax, or title issues in the commentary provided. 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is due for 12/1/2013; most recent payment received was 11/8/2013. There is no evidence of a delinquency on the account during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is next due for 12/01/2013; most recent payment was received on 11/11/2013. There is no evidence of delinquency during the review period. 2/21/2013 2/26/2014 3 [3]Currently Delinquent Mortgage [3]Environmental Damaged Exterior - Damage remains unresolved and no indication covered by insurance It appears the loan will perform with intervention. The loan is currently due for 01/01/204; most recent payment was received on 02/24/2014. Reason for default is excessive obligations. The account is currently in loss mitigation. On 02/05/2014, the Servicer granted the borrower a six month repayment plan, scheduled from 02/21/2014 to 07/21/2014. As of the review period, the borrower's repayment plan remains on target. The subject loan was previously granted a HAMP modification on 07/01/2011 and a non-HAMP loan modification on 04/05/2012; the date the loan went back into delinquency is unknown. Commentary dated 11/13/2013 indicated that the borrower previously filed a homeowner's insurance claim for roof and mold damages that was denied; there is since no evidence of the damages being repaired. 2/21/2013 2/26/2014 1 It appears the loan will perform. The loan is next due for 04/01/2014; the date of last payment was 02/25/2014. There is no evidence of delinquency during the available review period. 2/21/2013 2/26/2014 1 It appears the loan will perform. The loan is next due for 03/01/2014; the date the last payment was received is 02/05/2014. There is no evidence of delinquency during the review period. The collection notes indicate the subject property was granted a loan modification prior to the review period. 2/21/2013 2/26/2014 1 It appears that this loan will perform. The loan is due for 4/1/2014 with last payment received 2/28/2014. There is no evidence of delinquency during the review period. MI is still being paid on this loan. 11/15/2012 11/20/2013 1 It appears this loan may perform.The loan is due for 12/1/2013; most recent payment received on 11/12/2013.There is no evidence of delinquency. 2/21/2013 2/26/2014 1 It appears the loan will perform. The loan is next due for 03/01/2014; the date the last payment was received is 02/03/2014. There is no evidence of delinquency during the review period. The collection notes indicate the subject property was granted a loan modification prior to the review period. 11/15/2012 11/20/2013 1 It appears the loan will perform. The loan is currently due for 12/01/13; last payment was received on 11/16/13. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears this loan may perform.The loan is due for 12/1/2013; most recent payment received on 11/18/2013.There is no evidence of delinquency reported. 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is next due for 12/01/2013; most recent payment was received on 10/30/2013. There is no evidence of a default during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; most recent payment received was on 11/16/2013. There is no evidence of a delinquency on the account during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is due for 12/1/2013; most recent payment received was 11/8/2013. There is no evidence of a delinquency on the account during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; the last payment received was 11/15/2013. There is no evidence of delinquency within the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is next due for 11/01/2013; most recent payment was received on 11/06/2013. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears the loan will perform. The loan is currently due for 12/01/13; last payment was received on 11/18/13. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; the last payment received was on 11/08/2013.There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 3 [3]Payment History Not Available Loan is in unknown status. Unable to determine current status due to missing pay history. Comments ido not indicate any collection activity or borrower contact. 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is next due for 12/01/2013; most recent payment received was on 11/15/2013. Reason for default is unknown.The borrower was able to cure the prior delinquency on the account without assistance. 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is next due for 12/01/2013; with the last payment received on 11/15/2013.There is no evidence of delinquency during the 12 months review period. 11/15/2012 11/20/2013 1 It appears the loan may perform. The loan is due for 12/01/2013; last payment was received on 10/30/2013. There is no evidence of delinquency. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is next due for 12/01/2013; the most recent payment received was on 11/05/2013. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; the last payment received was on 11/15/2013. Reason for default is cited as curtailment of income. Loan is current.The borrower declined loss mitigation assistance, and was able to cure delinquency without assistance. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/1/2013; the most recent payment was received on 11/01/2013. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is due for 12/01/13; the most recent payment was received on 11/07/13. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears the loan will perform. The loan is currently due for 12/01/13; last payment was received on 11/13/13. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 11/01/2013; the last payment received was on 10/17/2013.There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is next due for 12/01/2013; with the last payment received on 11/06/2013.There is no evidence of delinquency during the 12 month review period. 2/7/2013 2/12/2014 1 It appears that the loan will perform.The loan is due for 02/01/2014; most recent payment received was 01/10/2014.There is no evidence of a delinquency during the review period.Commentary reflects a previous Chapter 7 bankruptcy (BK) with an unknown filing date which was discharged on an unknown date.There is no other information regarding the BK in the commentary provided. 2/7/2013 2/12/2014 1 [1]Damaged Exterior - Active insurance claim and funds held by servicer with indication of related contractor bid sufficient to cover repairs It appears that the loan will perform.The loan is due for 02/01/14; most recent payment was received on 01/22/14.Reason for default is unknown. The borrower was able to cure the delinquency without any assistance.Notes dated 07/12/13 indicate the borrower received a check in the amount of $3359.24 for an insurance claim due to damage to home from wind/hail. No further details were cited and there is no evidence that repairs have been completed. 2/7/2013 2/12/2014 1 [1]Mortgagor Deceased - Executor/Heir exists to dispose of property; identified and documented It appears that the loan will perform.The loan is due for 02/01/2014; last payment was received 02/03/2014.The loan has been delinquent eight of the past twelve months.Reason for default is cited as curtailment of income. Comments reflect the borrower is deceased and account has been placed in the name of the estate. Last contact was with authorized third party XXXX on 02/03/2014; XXXX called to make a payment by phone. 11/15/2012 11/20/2013 1 It appears that the loan will perform.The loan is due for 11/01/2013; last payment received was on 10/11/2013.There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; most recent payment received was on 11/01/2013. There is no evidence of a delinquency on the account during the review period. 11/15/2012 11/20/2013 1 It appears the loan will perform. The loan is currently due for 12/01/13; last payment was received on 11/11/13. There is no evidence of delinquency during the review period. 11/15/2012 11/20/2013 1 It appears that this loan will perform. The loan is next due for 12/01/2013; with the last payment received on 11/12/2013.There is no evidence of delinquency during the 12 months review period. 4/25/2013 4/30/2014 3 [3]Currently Delinquent Mortgage It does not appear that the loan will perform.The loan is due for 04/01/2014; the last payment was received on 03/17/2014.Last payment applied to principal and interest was on 07/19/2013.Reason for delinquency is cited as illness of borrower.There is evidence of a foreclosure referral on XXXX; however, comments on 07/30/2013 reflect that the account was moved from foreclosure due to recent board and new breach needed.Loan modifications were completed on 10/23/2013 and on 03/19/2014. A BPO was received on 03/18/2014; however, the BPO value is not noted. 4/25/2013 4/30/2014 1 It appears that the loan will perform.The loan is next due for 04/20/2014; most recent payment received was on 04/18/2014.Reason for default was cited as curtailment of self employed income.The borrower brought the account current 03/20/2014 without loss mitigation assistance. 4/25/2013 4/30/2014 3 [3]Currently Delinquent Mortgage [1]Delinquent Taxes - Delinquent taxes, but not tax sale It appears that the loan will perform with intervention. The loan is due for 04/01/2014; the most recent payment was received on 03/31/2014. The reason for default was cited as unexpected expenses. A payoff letter was requested and mailed to the borrower on 04/30/2014. A loss mitigation package was received on 08/19/2013. Three trial plan payments were received as of 01/31/2014. The loan was modified on 03/17/2014. Commentary dated 04/25/2014 reflects delinquent taxes in the amount of $2,316.37 for 2013 and $1,384.69 for 2012; there is no evidence that these have been paid. Commentary dated 07/12/2013 reflects a bankruptcy filed on 12/XX/2012 which was dismissed on 04/XX/2013. Commentary dated 08/02/2013 reflects a Chapter 13 bankruptcy filed on XXXX which was dismissed on XXXX. A BPO was received on 03/17/2014; however, the results were not provided. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is due for 05/01/2014; with the last payment received on 04/15/2014. Reason for default was due to curtailment of income. The borrower was able to cure the prior account delinquency without assistance. Collection commentary dated 07/22/2013 indicate that the loan was referred to legal counsel prior to the review; however instructions to close and bill foreclosure were given on XXXX stopping all legal action. Collection comments also report that the borrower filed for chapter 13 bankruptcy (case number XXXX) on XXXX; further commentary on 07/24/2013 reflect that the bankruptcy was discharged on XXXX, and closed XXXX. No active loss mitigation efforts are evident. There is no evidence of delinquent taxes or title issues. Collection comments do not indicate evidence of skip tracing efforts. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is due for 05/01/2014; with the last payment received on 04/30/2014. The reason for default is unknown. The borrower was able to cure the prior account delinquencies with double payments in 10/2013 and 03/2014. 4/25/2013 4/30/2014 3 [3]Borrower in BK - no relief granted [2]Current Bankruptcy It appears the loan will perform. The loan is next due for 06/01/2014; last payment was received on 03/31/2014. Reason for default is unknown. The account is in bankruptcy. The borrower filed a chapter 13 bankruptcy, case number XXXX, on XXXX and the proof of claim was filed on XXXX. As of the review date, the borrower's bankruptcy remains active; there is no evidence of a motion for relief being granted. The borrower was able to bring their account without loss mitigation assistance on 09/04/2013; the borrower's payment history reflects no further evidence of delinquency. 4/25/2013 4/30/2014 3 [3]Currently Delinquent Mortgage [3]Borrower in BK - no relief granted [2]Current Bankruptcy [1]Delinquent Taxes - Delinquent taxes, but not tax sale It appears that the loan may perform with intervention. The loan is next due for 03/28/2014; most recent payment was received on 03/19/2014. The reason for delinquency is unknown. The account is in bankruptcy. The borrower filed a chapter 13 bankruptcy, case number XXXX, on XXXX and the proof of claim was filed on XXXX. As of the review date, the borrower's bankruptcy remains active; a motion for relief was prepared for filing on XXXX but there is no evidence of the motion for relief being granted. Notes indicate a previous BK was filed on XXXX and discharged on XXXX. Delinquent 2013 taxes in the amount of $2,079.28 and 2012 taxes in the amount of $2,262.12 to XXXX County were reported per notes dated 04/25/2014. The property was coded as possible impact by unspecified FEMA disaster declared on 03/06/2014; however, there was no damage reported or contact by the borrower regarding disaster impact. 4/25/2013 4/30/2014 3 [3]Borrower in BK - no relief granted [2]Current Bankruptcy It appears that the loan will perform. The loan is next due for 08/01/2014; last payment received was 04/07/2014. Reason for delinquency is excessive obligations. The Servicer granted the borrower a permanent loan modification on 03/17/2014; the borrower's payment history reflects no further evidence of delinquency. The loan was active in foreclosure until that action was closed and billed XXXX due to the completion of a modification. There are no indications of defects on title. There was a chapter 7 bankruptcy filed XXXX under case number XXXX that is still active. There are no indications of a BPO value being returned. There is no indication of damage to the subject property. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is next due for 05/01/2014; most recent payment was received on 04/15/2014. The reason for default is unknown. Payments received on 01/08/2014 and 07/30/2013 were reversed on 01/13/2014 and 08/05/2013 due to non-sufficient funds. A repayment plan was set up on 09/12/2013. The plan was broken on 01/16/2014. A pre-foreclosure review was started on XXXX. Comments indicate the borrower was solicited for a pre-approved modification and the borrower accepted with the loan being modified on03/12/2014 with the first payment due 04/XX/2014. 4/25/2013 4/30/2014 3 [3]Missing Mod1 It appears the loan will perform. The loan is due for 05/01/2014; the most recent payment was received on 04/15/2014. There is no evidence of delinquency during the review period. Commentary dated 07/31/2013 reflects that the borrower filed bankruptcy on 07/XX/2010. The case was discharged on 04/XX/2012. 4/25/2013 4/30/2014 1 It appears this loan will perform. The loan is due for 05/01/2014 and the last payment was made on 02/28/2014. The reason for default is cited as curtailment of income. The loan was referred to the foreclosure attorney on XXXX. The borrower was on unemployment, and then started a new job on 12/02/2013. The borrower applied for a loan modification, which was completed on 02/18/2014. The borrower has made the two payments after the modification successfully. The foreclosure action was closed and billed on XXXX. Payment history and commentary prior to 07/01/2013 were not available in this review. There is no evidence of delinquent taxes or title issues. 4/25/2013 4/30/2014 3 [3]Currently Delinquent Mortgage It appears that the loan may perform with intervention.The loan is due for 4/1/2014; most recent payment received was 3/25/2014.Reason for default is excessive obligations.The loan is in default.The comments on 7/29/2013 indicate the borrower requested loss mitigation assistance and is gathering the necessary documents for review. The loan was approved for a modification on 11/27/2013 with the modification applied to the subject loan on 12/11/2013. Skip tracing efforts had not been performed.An exterior BPO had not been performed. 4/25/2013 4/30/2014 3 [3]Cease and Desist Request Received From Mortgagor or 3rd Party [1]Delinquent Taxes - Delinquent taxes, but not tax sale It appears that the loan will perform. The loan is due for 5/01/2014; the last payment was received on 4/23/2014. There is no evidence of delinquency during the review period.Comments indicate the loan waspreviously in chapter 13 bankruptcy (case# XXXX) filed on XXXX. Comments reflect the plan was confirmed on XXXX and Relief was granted on XXXX.A PACER inquiry on 11/07/2013 indicates the bankruptcy is still active. Further review on 11/12/2013 determined the bankruptcy was not active. and A cease and desist letter was received on XXXX; unable to determine who sent C&D to servicer. Per comment 3/19/2014 taxes are showing up on a delinquent report in the amount of $1585.3 for tax year 2013. There is no evidence delinquent taxes have been paid.An updated property condition or value has not been provided. 4/25/2013 4/30/2014 3 [3]Cease and Desist Request Received From Mortgagor or 3rd Party It appears the loan will perform. The loan is next due for 05/01/2014; last payment was received on 04/16/2014. Reason for default is excessive obligations. The Servicer granted the borrower a non-HAMP loan modification on 10/08/2013; the borrower's payment history reflects no further evidence of delinquency. There have been no foreclosure steps initiated against the subject property during the review period. The borrower filed a chapter 13 bankruptcy, case number XXXX, on XXXX; a motion for relief was granted on XXXX and the loan was removed from bankruptcy. A cease and desist letter was received on XXXX.An updated property value was not provided. 4/25/2013 4/30/2014 3 [3]Cease and Desist Request Received From Mortgagor or 3rd Party It appears that the loan will perform.The loan is next due for 05/01/2014; most recent payment received was on 04/15/2014.The reason for default is cited as curtailment of income.The account is current with evidence of bankruptcy (BK), foreclosure (FC) and loss mitigation efforts.The borrower previously filed for a Chapter 13 BK (Case #:XXXX) on XXXX which was discharged on XXXX with relief being granted on XXXX.The file was previously referred to the FC attorney on XXXX and was closed and billed on XXXX due to the borrower being approved for a short term 5 year modification on 10/17/2013 with an effective date of XXXX.A cease and desist (C&D) letter was received from the borrower on XXXX.A follow up letter from the borrower requesting the C&D to be removed was received on XXXX; however, comments dated 01/09/2014 reported "added C&D back to loan.Chapter 13 BK has relief granted only." 4/25/2013 4/30/2014 1 It appears that the loan will perform with intervention. The loan is due for 05/01/2014; the most recent payment was received on 04/02/2014. The reason for default was illness of borrower. Notes on 12/13/2012 reflect the reason for default was resolved. The account is current as of the review date. Notes on 02/08/2013 indicate a foreclosure action was closed due to approval of the Hardest Hit Funds program. Referral date of the foreclosure action was not provided. The borrower applied for Hardest Hit Funds on 01/15/2013 and was approved on 02/06/2013. Commentary dated 04/26/2014 indicates that the Hardest Hit Funds termination notice was received which stated that no further funds will be sent. A HAMP modification was denied on 12/18/2012 due to affordability issues. The account was previously modified under the HAMP program on 05/18/2011. An inspection was completed on 11/17/2012 which revealed that the property was occupied. No indication damages, delinquent taxes, or title issues are evident. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is due for 05/01/2014; most recent payment was received on 04/02/2014. Reason for default was curtailment of income. The account was brought current on 04/19/2013 and has remained in good standing since that time. Comments indicate the loan was referred to legal counsel prior to the review period and a complaint was filed on 08/24/2012. The foreclosure file was closed and billed on 04/XX/2013 when a loan modification was completed. Comments reflect the property may be located in an area possibly impacted by a FEMA disaster; no damages were reported. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is due for 05/01/2014; most recent payment was received on 04/03/2014.The reason for default is cited as reduced income.The borrower cured the delinquency without loss mitigation assistance on 02/11/2013 and has remained current since. 4/25/2013 4/30/2014 1 It appears this loan will perform.The loan is due for 05/01/2014; most recent payment was received on 04/14/2014.The reason for delinquency is unknown.The loan was referred to legal counsel to begin foreclosure on XXXX.First legal was completed on XXXX.The proceeding was closed on billed on XXXX.Commentary dated 07/16/2013 cites that there was a forbearance agreement; however, details of the agreement were not provided. 4/25/2013 4/30/2014 3 [3]Missing Mod1 It appears the loan will perform. The loan is next due for 05/01/2014; last payment was received on 04/07/2014. There is no evidence of delinquency during the review period. The collection notes indicate the Servicer granted the borrower a loan modification on 06/06/2008. 4/25/2013 4/30/2014 3 [3]Missing Mod1 It appears that the loan will perform. The loan is next due for 5/01/2014; the most recent payment received was on 4/03/2014. There is no evidence of a delinquency during the review period. 4/25/2013 4/30/2014 3 [3]Borrower in BK - no relief granted [2]Current Bankruptcy It appears that the loan will perform.The loan is due for 05/01/2014; last payment was received on 04/04/2014.The loan was delinquent from May through July 2012; application of two payments a month from May through August brought the loan current.The loan is in bankruptcy; the borrower filed a Chapter 13 bankruptcy, case #XXXX.Date of filing is not noted.The property was inspected 06/13/2013 and reported occupied. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is next due for 05/01/2014; last payment received was 04/17/2014. There is no evidence of delinquency. There is no indication of a BPO value, damage to the subject property, clouds on title or insufficient funds returns. 4/25/2013 4/30/2014 1 [1]Mortgagor Deceased - Executor/Heir exists to dispose of property; identified and documented It appears that the loan will perform.The loan is next due for 05/01/2014; most recent payment received was on 04/17/2014.The reason for default is cited as death of borrower and curtailment of income.The account is current as of the review date with evidence of foreclosure (FC) and bankruptcy (BK) activity.The file was referred to the FC attorney on 08/28/2012 and was closed and billed on 01/14/2013 due to the borrower reinstating the loan with funds received on 01/11/2013 in the amount of $19,634.61.The borrower previously filed for a Chapter 7 BK (Case #:XXXX) on XXXX which was discharged without reaffirmation on XXXX.Commentary reflects the borrower was interested in a modification; however, the HAMP modification request was denied on 07/26/2012.Comments dated 07/30/2013 reported the property was coded as possible impact by FEMA Disaster - flooding from 06/20/2013 - 06/26/2013; however, there was no damage reported or contact by the borrower regarding storm impact.Comments dated 02/27/2014 reported property taxes are "not delinquent" as of 02/26/2014. 4/25/2013 4/30/2014 3 [3]Performing Loan But Strong Possibility of Going Delinquent It appears this loan will perform with intervention.The loan is due for 05/01/2014; most recent payment received was 04/25/2014.Reason for delinquency is overextended.The loan was referred to legal counsel to begin foreclosure on XXXX.First legal was completed on XXXX.Foreclosure proceeding were placed on hold XXXX for loss mitigation.A request to close and bill foreclosure was submitted on XXXX.Commentary dated 08/01/2013 cites an email was received requesting third party authorization and a cease in desist.Authorized third party (A3P) is attorney XXXX (contact number XXX-XXX-XXXX) from XXXX Law Firm.Contact with XXXX on 08/01/2013 cites a request for modification.Documentation for modification was received on 09/04/2013. Modification approval was rendered on 10/04/2013 and agreement was mailed to the borrower on 10/22/2013.The signed modification was received from the borrower on 10/31/2013.Borrower defaulted under the agreement on 03/01/2014.Welcome letter was mailed on 07/15/2013. An updated property value was not provided. 4/25/2013 4/30/2014 1 It appears the loan will perform. The loan is next due for 05/01/2014; last payment was received on 04/01/2014. Reason for default is loss of income. The Servicer granted the borrower a loan modification on 01/16/2014; the borrower's payment history reflects no further evidence of delinquency. The subject loan was referred to the foreclosure attorney on XXXX; the subject loan was reinstated and foreclosure proceedings were closed and billed on XXXX. 4/25/2013 4/30/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; last payment received was on 04/22/2014.Reason for default is unknown.The loan is current.The loan was previously in foreclosure but was cured through loss mitigation with a completed loan modification.The foreclosure was closed and billed on 10/25/2012.The loan was referred to attorney for foreclosure prior to the review period.There is evidence of loss mitigation activity.A loan modification was approved and completed on 10/25/2012.The loan has been current since the modification.There is no evidence of property damage. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is due for 04/07/2014; most recent payment was received on 04/14/2014.The reason for delinquency cited was excessive obligations. The check dated 09/12/2013 in the amount of $1306.20 was returned NSF/Stop payment in prior servicer's system. It is indicated on 04/11/2014 that the borrower will pay the 04/2014 and 05/2014 payments on the first week of May, curing the delinquency. There is evidence of loss mitigation efforts on the account.A 24 month interest only loan modification was completed on 01/06/2014 advancing the due date from 09/07/2013 to 02/07/2014.There is evidence of a prior foreclosure action, the account was referred to counsel on XXXX and placed on loss mitigation hold on 01/03/2014; the foreclosure was closed and billed on XXXX, reason given was servicer in receipt of a signed modification. 4/25/2013 4/30/2014 1 It appears that this loan will perform. The account is due for 05/01/2014; the most recent payment was received on 03/28/2014. There was no evidence of delinquency during the review period. 4/25/2013 4/30/2014 2 [2]Mod1 Incomplete It appears that the loan will perform. The loan is next due for 05/01/2014; there is no evidence of any payments being received from the borrower in the past 24 months. The reason for default was cited as unemployment. However, the borrower stated on 10/26/2012 that they are back to full time employment. The account was previously referred to foreclosure on 04/26/2012. The foreclosure was closed and billed on 02/07/2013 due to the account being reinstated through the Hardest Hit Funds program (HHF). The notes on 11/30/2012 indicated that the borrower filed bankruptcy on XXXX; the case number and chapter were not provided. The bankruptcy was discharged on XXXX. The collection comments confirmed HHF has been making the borrower's payments each month since the reinstatement in 02/2013. The commentary indicated the property was located in the FEMA disaster zone for Hurricane Sandy. An inspection after the storm verified the property was not damaged. The loan was previously under review for the HAMP. The account was approved for a trial payment plan on 12/10/2012; however, the HAM review was closed on 02/01/2013 due to the borrower opted out of the review. A supplemental modification review was opened at this time and later closed on 07/23/2013 due to the account being current through the HFF program. The last property inspection was completed on 06/20/2013; the details of the inspection were not provided. The notes stated a BPO was obtained on 12/10/2012; the details of the property evaluation were not provided. 4/25/2013 4/30/2014 1 It appears this loan will perform with intervention.The loan is due for 05/01/2014; most recent payment was received on 04/16/2014.The reason for delinquency is unknown.The delinquency was cured by the borrower on 01/16/2013; there has been no delinquency since that time.The borrower made contact on 04/29/2014 requesting assistance. The borrower stated that they are both are retired and on a fixed income and it is difficult to make payments.A financial package was sent on 04/29/2014. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is due for 05/01/2014; the last payment was received on 04/07/2014.There is evidence of 2 HAMP incentive payments applied to the loan on 03/28/2013 in the amount of $1000 and 03/27/2014 in the amount of $1000.There is no evidence of delinquency during the review period.Loan modification was completed on 05/02/2012. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is due for 05/01/14; most recent payment was received on 04/01/14.There is no evidence of delinquency within the review period. Notes dated 07/16/13 indicate the account previously being in foreclosure; referral to bank attorney took place on XXXX. The FC was closed and billed on XXXX due to a forbearance agreement being made. 4/25/2013 4/30/2014 3 [3]Currently Delinquent Mortgage [3]Missing Mod1 It appears that the loan may perform with intervention. The loan is next due for 03/01/2014; the most recent payment was received on 02/28/2014. The reason for default is cited as excessive obligations. The loan is delinquent with no evidence of foreclosure activity. No active loss mitigation is evident. The commentary indicates that the borrower previously filed a chapter 13 bankruptcy (case number XXXX) on XXXX which motion for relief was granted on XXXX. The commentary reflects that the previous servicer granted a 6 month modification which was never terminated; however, the corrections were made January 2014 to adjust the correct payment amount. Limited contact has been established with the borrower. A value is not indicated in the review period. There are no indications of damage, tax, or title issues in the commentary provided. 4/25/2013 4/30/2014 3 [3]Currently Delinquent Mortgage [3]Borrower in BK - no relief granted [2]Current Bankruptcy It appears that this loan may perform with intervention. The loan is due for 04/01/2014 with the last payment received on 04/07/2014. The reason for default is excessive obligations. The borrower filed for chapter 13 bankruptcy (case# XXXX) on XXXX. The proof of claim was filed on XXXX and the bankruptcy plan was confirmed on XXXX. The loan had been referred for foreclosure on XXXX with the first legal action completed on XXXX. The filing of the bankruptcy suspended the foreclosure. On XXXX the foreclosure was cancelled because the loan was brought current. The bankruptcy is still active as of the review date. On 11/08/2013 the borrower requested assistance to bring the loan current and a package was sent. There is no evidence of follow-up. 4/25/2013 4/30/2014 1 It appears the loan will perform.The loan is due for 04/15/2014; the last payment received was on 04/04/2014. The pay history reflects one payment reversal.RFD was cited as curtailment of income.The loan was modified on 03/31/2014. A welcome letter was mailed to the borrower on 07/15/2013. An interior BPO noted on 0911/2013 provided an as is value of $125,000. 4/25/2013 4/30/2014 1 It appears that the loan will perform. The loan is due for 05/01/14; most recent payment was received on 04/03/14.Reason for default is cited as curtailment of income. The loan was modified on 03/17/14.The account was previously in foreclosure; referral to bank attorney took place on XXXX. The FC was closed and billed on XXXX due to modification of loan. A BPO was ordered on 03/15/14. A property inspection was performed on 02/27/14.No updated property value has been given. An escrow analysis was completed on 10/03/13. 4/25/2013 4/30/2014 3 [3]Currently Delinquent Mortgage It appears that the loan may perform with intervention.The loan is next due for 04/01/2014; most recent payment received was on 04/21/2014.Reason for default was cited as excessive obligations.No active loss mitigation efforts are evident.The last contact from the borrower was 04/28/2014 to setup a promise to pay on 05/08/2014.The prior foreclosure proceedings were closed and billed 07/16/2013 for unspecified reasoning. 4/25/2013 4/30/2014 1 It appears the loan will perform. The loan is due for 05/01/2014; the last payment was received on 04/04/2014. Reason for prior delinquency is unknown. The loan is current. A previous breach hold expiring on 03/18/2014 was placed on the account on 11/18/2013; the hold was extended to 07/19/2014 on 03/19/2014 and removed on 04/01/2014 due to a completed modification. A trial modification was initiated on 11/16/2013. The loan was modified on 03/25/2014 advancing the next due date to 05/01/2014. 4/25/2013 4/30/2014 3 [3]Cease and Desist Request Received From Mortgagor or 3rd Party It appears this loan will perform.The account is due for 5/1/14 with the last payment received on 4/3/14.The payment history is missing from 6/1/13 - 5/1/12.The loan was included in a discharged Ch 7 Bankruptcy on XXXX with no evidence of reaffirmation or motion for relief being granted.A cease and desist letter was received on 7/16/13. 4/25/2013 4/30/2014 3 [3]Cease and Desist Request Received From Mortgagor or 3rd Party It appears that this loan will perform. The loan is due for 05/01/2014 and the last payment date is 04/10/2014. The reason for default is cited as income curtailment. The file was referred to the foreclosure attorney on XXXX and a proof of claim was filed on XXXX. The borrower filed for Chapter 7 bankruptcy (XXXX) on XXXX. The Chapter 7 was discharged on XXXX. The borrower applied for a loan modification, as well as assistance from the Hardest Hit Fund. The borrower was approved for $100,000 assistance from HHF which was applied to the loan on 12/17/2013. The borrower successfully completed the trial payment plan and the loan modification was completed on 03/15/2014. Payment history and commentary prior to 07/01/2013 were not available in this review. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 05/01/2014; most recent payment was received on 04/08/2014.There is no evidence of delinquency within the review period. 5/7/2013 5/12/2014 1 It appears the loan will perform. The loan is next due for 05/01/2014; last payment was received on 04/16/2014. Reason for default is loss of income. The borrower was able to bring their account current without loss mitigation assistance on 03/14/2014 and has since kept the loan in good standing. 5/7/2013 5/12/2014 3 [3]MI Not Being Paid As Required It appears that this loan will perform. The account is due for 05/01/2014; the most recent payment was received on 04/07/2014. There was no evidence of delinquency during the review period. 5/7/2013 5/12/2014 1 It appears that the loan will perform. The loan is next due for 04/01/2014; most recent payment received was on 03/31/2014. There is no evidence of delinquency during the review period. 5/3/2013 5/8/2014 1 It appears the loan will perform. The loan is due for 06/01/2014; the last payment was received on 05/05/2014. Reason for prior delinquency is unknown. The delinquency was resolved without any loss mitigation efforts. 5/3/2013 5/8/2014 1 It appears that the loan will perform. The loan is due for 5/1/2014; the last payment was received on 4/16/2014. There is no evidence of delinquency during the review period. 5/3/2013 5/8/2014 1 It appears the loan will perform. The loan is due for 06/01/2014; the last payment was received on 04/30/2014. Reason for prior delinquency is unknown. Prior delinquency was cured by the borrower without assistance. No active loss mitigation efforts are evident. 5/3/2013 5/8/2014 1 It appears that the loan will perform. The loan is next due for 06/01/2014; most recent payment was received on 05/05/2014. There is no evidence of delinquency during the review period. 5/3/2013 5/8/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; the last payment received was on 05/06/2014.Misapplication of funds; On 03/28/2014, borrower called and advised that the payment made on 02/26/2014 was for 2 months, February and March not for February and additional principal payment.On 04/02/2014, principal payment was reversed and applied to March payment. 5/3/2013 5/8/2014 1 It appears the loan will perform. The loan is next due for 05/01/2014; last payment was received on 04/14/2014. There is no evidence of delinquency during the available review period. 5/3/2013 5/8/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; the last payment received was on 05/05/2014.On 03/18/2014, borrower requested loss mitigation assistance; however, there is no evidence of financials or required documentation to proceed with loss mitigation review being received.A property inspection was completed on 01/24/2014 and property was reported occupied. 5/3/2013 5/8/2014 1 It appears that the loan will perform. The loan is next due for 5/01/2014; the most recent payment received was on 4/11/2014. The reason for delinquency is unknown. Comments indicate the borrower was able to cure prior delinquency without assistance. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears the loan will perform. The loan is next due for 05/01/2014; last payment was received on 04/10/2014. There is no evidence of delinquency during the available review period. The Servicer granted the borrower a non-HAMP loan modification on 04/12/2011. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; last payment was received 04/24/2014.There is no evidence of delinquency.No borrower contact was established during the review period.Commentary dated 09/27/2012 indicates the loan was modified under a non-government plan. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; most recent payment was received on 05/12/2014.Reason for default is cited as excessive obligations.The borrower was able to cure the delinquency without assistance. The loan was modified prior to the review period and has re-defaulted.A HAMP incentive in the amount of $1000.00 was applied as a principal curtailment on 05/30/2013. An escrow analysis was performed on 04/19/2014.No updated property value has been given.There is no evidence of any tax issues, title issues or property damage mentioned in the commentary provided. 5/7/2013 5/12/2014 3 [3]Borrower in BK - no relief granted [2]Current Bankruptcy It appears that the loan will perform. The loan is due for 05/01/2014; the last payment was received on 04/12/2014. There is no evidence of delinquency during the review period. The borrower filed Chapter 7 Bankruptcy prior to the review period which was joint debtor discharged on XXXX. The case is still pending closing requirements for specific abandonment per notes dated 11/14/2013. There is no case number indicated in the commentary; and the review was reassigned to a different judge as of 03/XX/2014. The loan was modified under a government plan prior to the review period per notes dated 12/19/2012. No customer contact was indicated during the review period. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that the loan will perform.The account is due for 05/01/2014, with the last payment received on 04/07/2014. No evidence of delinquency was reported. 5/7/2013 5/12/2014 1 It appears that the loan will perform. The loan is due for 06/01/2014; the last payment was received on 05/14/2014. The reason for default was cited as reduced income per notes dated 10/22/2013. The account is current as of the review date. No indication that foreclosure was initiated during the review period. A non-HAMP mod approved on 12/01/2013 and completed on 02/19/2014 with an effective date of 03/01/2014. The account was declined for a HAMP and supplemental modification on 10/09/2012 due to an incomplete file. The property is currently occupied by the borrower's tenants as per notes on 07/12/2013. 5/7/2013 5/12/2014 1 It appears that the loan will perform. The loan is due for 5/1/2014 with the most recent payment received on 5/2/2014. There is evidence of delinquency during the review period; the account has been current since 5/2/2014. The previous reason for default was cited as curtailment of income. There is no evidence of any current loss mitigation activity; commentary on 9/27/2012 indicated the loan was previously approved for a modification. The last communication made with the borrower was on 5/5/2014; in which the borrower discussed a payment arrangement to bring the account current. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; most recent payment was received on 05/06/2014.Reason for default is cited as curtailment of income. The loan was modified on 01/07/2014 and has remained current.An escrow analysis was performed on 01/06/2014.No updated property value has been given.There is no evidence of any tax issues, title issues or property damage mentioned in the commentary provided. 5/7/2013 5/12/2014 1 It appears that the loan will perform. The loan is due for 6/1/2014 with the most recent payment received on 5/3/2014. There is no evidence of delinquency during the review period. There is no evidence of any current loss mitigation activity; commentary indicated the loan was approved for a modification prior to the review period. The last communication made with the borrower was on 1/14/2014. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; most recent payment was received on 05/09/2014.There is no evidence of delinquency within the review period.Notes dated 08/03/2012 indicate a previous bankruptcy that was discharged on XXXX.No other notes regarding the BK are given within the review period. No updated property value has been given.There is no evidence of any tax issues, title issues or property damage mentioned in the commentary provided. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is due for 11/01/2013; most recent payment received was on 10/25/2013. There is no evidence of delinquency during the review period. Commentary dated 05/13/2013 noted the loan was modified on 05/28/2009. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; most recent payment received was on 10/26/2013. There is no evidence of a delinquency on the account during the review period. Commentary 07/12/2013 noted the expiration of the homeowner's insurance policy. 10/31/2012 11/5/2013 2 [2]Currently Delinquent Mortgage It appears the loan may perform with intervention. The loan is due for 10/01/2013; last payment was received on 09/20/2013. The pay history reflects the borrower re-defaulted in 10/2013 after it was modified in 03/2013. The RFD is cited as borrower illness. There is no reference to any foreclosure or bankruptcy activity in the past 12 months. The last contact with the borrower was established on 10/31/2013 in regards to the borrower's hardship and inability to make the 10/2013 payment. There is no reference in the last conversation with the borrower as to when they will be able to make another payment. The loan was approved for a HAM. The modification was applied to the account on 03/14/2013. Prior to the loan being modified the loan was set up on a trial payment plan. A property inspection was completed on 03/13/2013 indicating the home is occupied. The condition of the property was not provided. 10/31/2012 11/5/2013 1 It appears the loan will perform. The loan is due for 12/01/2013. The most recent payment was received on 10/29/2013. The reason for delinquency was cited as curtailment of income. The loan was referred to legal counsel outside of the review period. On 02/06/2013, the loan was modified and reinstated. The foreclosure was cancelled and billed on XXXX. The subject property is located in a FEMA disaster area; Hurricane Sandy. Damages were not evidenced in the commentary. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is next due for 11/01/2013; most recent payment was received on 10/28/2013. Reason for default was not cited. The account was reinstated on 02/28/2013 and has remained current since that time. Commentary dated 02/21/2013 indicates borrower was denied a refinance and will pursue modification as well as liquidation. Modification was also denied on 05/31/2013. Property is owner occupied. Notes do not reflect title issues. No indication of delinquent taxes or property damage. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is next due for 11/01/2013; most recent payment was received on 10/14/2013. There is no evidence of delinquency during the review period. The notes made no mention of property evaluations. There was no indication of property damages, delinquent taxes, or title discrepancies. 10/31/2012 11/5/2013 1 It appears the loan will perform. The loan is due for 11/01/13; last payment was received on 10/15/13. The payment history reflects no evidence of default during the review period. 10/31/2012 11/5/2013 1 It appears that this loan will perform. The account is due for 11/01/2013; the most recent payment was received on 10/04/2013. The RFD is unknown. Borrower was previously delinquent; however, notes indicate receipt of a loan modification. Since modification, regular payments have been made. Notes dated 12/13/2012 reflect the property as occupied. An exterior BPO was ordered, but no values were provided. There were no indications of title discrepancies, delinquent taxes, or property damages within the provided commentary. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is due for 11/01/2013; last payment was received on 10/16/2013. Reason for default is curtailment of income. The borrower was able to cure the delinquency without loss mitigation assistance; account has remained current since 02/19/2013. Comments indicate the borrower applied for a short refinance through a third party but did not qualify. 10/31/2012 11/5/2013 3 [3]Missing Mod1 It appears this loan will perform. The loan is due for 11/01/2013; the last payment received was on 10/22/2013. The reason for default was not cited. The account is current. The borrower's account had recently been modified through an unspecified modification on 12/17/2012; changing the borrowers due date 09/01/2010 to 01/01/2013. The modification has improved the borrower's willingness to make their monthly payments. 10/31/2012 11/5/2013 1 [1]Delinquent Taxes - Delinquent taxes, but not tax sale It appears the loan will perform.The loan is due for 11/01/2013.The last payment received was on 10/18/2013.RFD was cited as unexpected expenses.The prior delinquency was resolved in 03/01/2013 upon completion of the repayment plan.Commentary dated 03/12/2013 evidence prior foreclosure activity was closed and billed.It was indicated on 04/02/2013 that the 2ounty taxes are delinquent in the amount of $349.50. There is no evidence of satisfaction or a tax sale occurring. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is due for 11/1/2013 the most recent payment was received on 10/15/2013. Reason for default was cited as curtailment of income. The borrower has expressed interest in a modification, although the borrower has not yet applied. There is no evidence of the borrower filing bankruptcy and there was no mention of any title issues during the review period. 10/31/2012 11/5/2013 1 It appears this loan may perform. The loan is due for 11/1/13; the last payment was received on 10/31/13.Reason for default is unknown.The borrower was able to cure the prior delinquencies on the account without assistance. 10/31/2012 11/5/2013 1 It appears that this loan will perform. The account is due for 12/01/2013; the last payment was received on 11/01/2013. The reason for default is unknown. The account was previously in foreclosure; it was referred prior to the review period. Comments indicate the borrower appeared at the hearing and stated that he/she was in the process of modifying the loan. The account was subsequently placed on hold. Comments reflect the loan modification was completed on 03/25/2013 and the due date was advanced to due for 5/01/13. Since modification, the loan has been current. There were no indications of delinquent taxes, property damages, or title discrepancies. 10/31/2012 11/5/2013 1 It appears that the loan will perform.The loan is due for 11/01/2013; last payment was received 10/15/2013.The loan was delinquent in December 2012; borrower cured the delinquency without intervention.Reason for default was cited as excessive obligations.Last borrower contact was 10/15/2013 as per notes.Skip tracing efforts have not been performed.No title issues are evident.BPO information is not available for the asset.Notes dated 12/31/2012 indicate the loan was previously modified and has defaulted. 10/31/2012 11/5/2013 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears the loan may perform. The loan is due for 12/01/2013; last payment was received on 10/26/2013. There is no evidence of delinquency. The last contact with the borrower was established on 03/13/2013 at which time the borrower called in disputing the late charge on the account. The borrower was advised the late charge was transferred over from the prior servicer. The borrower stated the charge was due to the prior servicer applied a payment incorrectly causing them to fall behind; however the issue should have been resolved before the loan was transferred. The borrower said they would have the prior servicer send evidence of the correction. There is no further reference to the dispute in the commentary provided. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is due for 12/01/2013; last payment was received on 10/30/2013. Reason for default is curtailment of income. The loan is current. There is no evidence of delinquency during the review period. Comments on 11/01/2013 reflect a HAMP request for mortgage assistance was received, and the servicer is obtaining documents from the borrower. Comments indicate a bankruptcy was previolusly filed but no further information was available. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is due for 11/1/2013 with the most recent payment received on 11/2/2013. The reason for default is unknown. The loan is current with no evidence of loss mitigation activity. The last communication with the borrower was on 10/28/2013. No skip trace activities performed during the review period. 10/31/2012 11/5/2013 1 It appears the loan may perform. The loan is due for 11/10/2013; most recent payment received was on 10/09/2013. The reason for default was cited as medical issues. Last contact was 10/29/2013, when the borrower advised loan modification packet just received and intends to complete and return financials as soon as possible. The servicer sent a HAMP loan modification packet 03/21/2013. A property inspection dated 05/01/2013 indicated that the property was occupied by an unknown party and not for sale. Commentary 10/14/2013 noted the expiration of the homeowner's property insurance policy. There were no further details provided. 10/31/2012 11/5/2013 1 It appears that the loan will perform. The loan is next due for 11/01/2013; the most recent payment received was on 10/30/2013. There is no evidence of delinquency during the review period. 10/31/2012 11/5/2013 1 It appears the loan will perform. The loan is due for 11/01/13; last payment was received on 10/08/13. Reason for default was loss of income and excessive obligations. The account is current with no evidence of recent collection activity. On 02/12/13, the Servicer granted the borrower a permanent HAMP modification; the borrower's payment history reflects no further evidence of default. 10/31/2012 11/5/2013 1 It appears that the loan may perform. The loan is due for 12/01/2013; the most recent payment received was on 11/02/2013. Reason for default was cited as curtailment of income. The account is current. The account was previously referred to counsel for foreclosure prior to the review period, the referral date is unknown. The foreclosure was closed and billed on XXXX, after the account was brought current with 4 payments applied from the Hardest Hit Fund. The account was approved for a Florida Hardest Hit Fund payment assistance program prior to the review period, the program will pay the past due payments and also the next 6 months of regular payments. There is no evidence of the borrower filing bankruptcy and there was no mention of any title issues during the review period. An inspection was completed on 1/31/2013 and the subject property was reported as occupied, there was no mention of property condition. 10/31/2012 11/5/2013 1 It appears the loan may perform. The loan is due for 11/01/2013; last payment was received on 10/31/2013. There is no evidence of delinquency. 10/31/2012 11/5/2013 2 [2]Currently Delinquent Mortgage It appears that this loan will perform with intervention. The loan is due for 10/01/13; the most recent payment was received on 09/26/13. RFD is unknown.The borrower has been in contact with the servicer; however, no loss mitigation efforts are currently being pursued. No updated property value has been provided. There is no evidence of any tax issues, title issues or property damage mentioned in the commentary provided. 10/31/2012 11/5/2013 1 It appears that the loan will perform.The loan is due for 11/01/2013; last payment was received 10/29/2013.The loan was delinquent in January 2013; borrower cured the delinquency without intervention.Reason for default is cited as excessive obligations.The account was reinstated on 02/25/2013 and has remained current since that time. BPO information is not available for the asset. 10/31/2012 11/5/2013 1 It appears the loan may perform. The loan is due for 11/01/2013; last payment was received on 09/12/2013. There is no evidence of delinquency. 10/31/2012 11/5/2013 1 It appears this loan may perform. The loan is due for 12/1/13; the last payment was received on 10/29/13.There is no record of delinquency during the review period.No loss mitigation efforts are evident.There is no record of a property inspection performed during the review period.The last customer contact was on 9/4/13; discussed payment increase. 10/31/2012 11/5/2013 1 It appears the loan may perform. The loan is due for 11/01/2013; last payment was received on 09/17/2013. There is no evidence of delinquency. 5/30/2013 6/4/2014 3 [3]Missing Collection Comments 5/30/2013 6/4/2014 3 [3]Missing Collection Comments 5/7/2013 5/12/2014 1 It appears that the loan will perform. The loan is due for 5/1/2014 with the most recent payment received on 4/28/2014.There is evidence of delinquency during the review period; the account has been current since 4/28/2014. The previous reason for default was cited as curtailment of income. Loss mitigation is considering the account for retention options, pending requested documentation from the borrower. The last communication made with the borrower was on 4/29/2014. Skip trace activities completed in 1/2014 did not provide additional contact numbers. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete [1]Verbal Dispute - Servicer responded and appears issue is closed It appears that the loan will perform. The loan is due for 5/1/2014 with the most recent payment received on 4/30/2014. There is evidence of delinquency during the review period; the account has been current since 11/29/2013. The previous reason for default was cited as curtailment of income. The prior foreclosure proceedings were closed out in XXXX. There is no evidence of any current loss mitigation activity. The last communication made with the borrower was on 4/30/2014. Commentary on 4/9/2013 indicated a previous payment dispute was researched and completed. 5/7/2013 5/12/2014 3 [3]Borrower in BK - no relief granted [3]Missing Mod1 [2]Current Bankruptcy It appears that the loan will perform. The loan is due for 06/01/2014; the last payment was received on 05/02/2014. The reason for default is unknown. The account is currently in Chapter 13 bankruptcy, and the borrower is paying under plan. No indication that foreclosure was initiated during the review period. The borrower filed Chapter 13 Bankruptcy prior to the review period; and the case supposedly was discharged in XXXX according to the homeowner on 02/04/2014. During the last contact on 03/14/2014; the homeowner was instructed to fax the discharge paperwork. However, there is no evidence of a motion for relief being granted or the case being dismissed as of the review date. A Validation of Debt letter was approved for mailing on 04/04/2014. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that the loan will perform.The loan is due for 05/01/2014; most recent payment was received on 04/10/2014.There is no evidence of delinquency within the review period. Skip tracing efforts are evident. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that the loan will perform.The loan is due for 06/01/2014; most recent payment was received on 05/09/2014.Reason for default is cited as curtailment of income.The loan was modified under the HAMP program on 04/01/2013.The borrower re-defaulted on 12/01/2013; however, the borrower was able to cure the delinquency the following month without assistance.Notes dated 02/27/2014 indicate a previously discharged Chapter 7 bankruptcy (no additional bankruptcy information provided). A cease and desist hold was placed on XXXX and was removed on XXXX. No other comments regarding the BK are mentioned. An escrow analysis was performed on 03/11/2013. 5/7/2013 5/12/2014 3 [3]Currently Delinquent Mortgage It appears that the loan will perform with intervention. The loan is due for 04/01/2014; the most recent payment was received on 03/28/2014. The reason for default was cited as unemployment. The loan was modified on 02/01/2011 and has re-defaulted. Skip tracing efforts were noted. A BPO was ordered on 01/31/2014; however, the results were not provided. 5/7/2013 5/12/2014 1 It appears the loan will perform. The loan is next due for 05/01/2014; last payment was received on 03/31/2014. There is no evidence of delinquency during the review period. The Servicer granted the borrower a HAMP loan modification on 08/01/2010. The borrower initiated a hazard claim on 12/11/2012 due to water damage to the subject property, in the amount of $8,881.55; the property damage was repaired, the final insurance funds were disbursed, and the insurance claim was closed on 12/21/2012. 5/7/2013 5/12/2014 3 [3]Currently Delinquent Mortgage It appears the loan will perform with intervention. The loan is next due for 04/01/2014; last payment was received on 03/13/2013. Reason for default is unknown. The Servicer has had limited contact with the borrower during the review period. The borrower has not requested any loss mitigation assistance and there are no workout plans currently in process. There have been no foreclosure steps initiated against the subject property during the review period. The co-borrower filed a chapter 7 bankruptcy, case number XXXX, which was closed on XXXX; the primary borrower stated the subject property was not included in the bankruptcy filing. The loan's prior Servicer granted the borrower a loan modification, prior to the review period, on 12/01/2008. The subject property was identified as a non-owner occupied investment/rental property. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 05/01/2014; the last payment received was on 04/15/2014.Pay history on 06/28/2012 indicates HAMP incentive payment of $1000 was applied to account.Pay history on 06/28/2013 indicates HAMP incentive payment of $1000 was applied to account. There is no evidence of delinquency during the review period. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; most recent payment was received on 05/08/2014.Reason for default is cited as curtailment of income.The borrower was denied for a modification on 04/01/2014 because the loan was already modified and the account is current. The borrower was able to cure the most recent delinquency without assistance. The loan was previously modified under the HAMP program prior to the review period.There are 2 HAMP incentive payments that were posted to the account as principal curtailment. The first payment was applied on 07/30/2013 in the amount of $500.00 and the second was applied on 07/30/2012 in the amount of $1000.00.Skip tracing efforts are evident. 5/7/2013 5/12/2014 1 It appears the loan will perform. The loan is due for 06/01/2014; the most recent payment was received on 05/09/2014. The reason for delinquency was cited as curtailment of income.The delinquency was cured on 01/17/2014 and the loan has remained current since. There is no evidence of tax or title issues. 5/7/2013 5/12/2014 3 [3]Borrower in BK - no relief granted [2]Current Bankruptcy It appears that the loan will perform.The loan is due for 06/01/2014; most recent payment was received on 05/12/2014.Reason for default is unknown.The loan was modified under the HAMP program on 07/01/2013 and has remained current.Notes dated 12/03/2013 indicate the borrower is in an active Chapter 13 bankruptcy.No other comments regarding the BK are given within the review period. An escrow analysis was performed on 06/07/2013.A HAMP incentive payment in the amount of $1000.00 was applied as a principal curtailment on 04/29/2014. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that this loan will perform. The loan is due for 05/01/2014 with last payment received 04/15/2014. Reason for default was cited as curtailment of business income. The loan was referred to foreclosure prior to the review period, but proceedings were closed and billed for modification on XXXX. Comments indicate the borrower submitted a financial package for loss mitigation review and was approved on 05/24/2013 for HAMP trial repayment plan from 07/01/2013 through 09/01/2013, which was completed successfully. Final HAMP modification completed 09/30/2013, and has been current since. Comments dated 05/21/2013 indicate the borrower filed chapter 7 bankruptcy which was discharged prior to the review comments available, but no case number or dates were disclosed. Comments dated 02/04/2014 indicate a refund of premium of BPMI was received in the amount of $241.50 due to cancellation of policy, but the borrower was informed during last communication on 02/25/2014 that LTV was not at 80% and must continue to be paid. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that the loan will perform.The loan is due for 06/01/2014 and the last payment made was on 05/03/2014.Collection comments cited the reason for default as illness of the borrower.The borrower was able to cure past delinquencies without the aid of loss mitigation and has brought the account current. Mortgage insurance is currently still being paid as evidenced by monthly disbursements in pay history. 5/7/2013 5/12/2014 3 [3]Missing Mod1 [1]Written Dispute - Servicer responded within 60 days and no father communication from mortgagor It appears that the loan will perform.The loan is due for 06/01/2014; last payment was received 05/08/2014.There is no evidence of delinquency.Last borrower contact was 05/08/2014; the borrower called to make a monthly payment.Skip tracing efforts have been performed.The borrower had a dispute regarding payment application in December 2013; the servicer responded and corrected the issue. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; most recent payment was received on 04/28/2014.There is no evidence of delinquency within the review period.There are 2 HAMP incentive payments that were posted to the account as principal curtailment. The first payment was applied on 01/30/2014 in the amount of $1000.00 and the second was applied on 06/28/2013 in the amount of $1000.00. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 05/01/2014; most recent payment was received on 04/28/2014.Reason for default is cited as curtailment of income. The loan was modified on 03/30/2013 and re-defaulted on 07/01/2013.The borrower was set up on a 4 month repayment plan on 09/02/2013; however, the RPP was cancelled on 12/21/2013 for non-compliance.The borrower was able to cure the delinquency without assistance. The account was previously in foreclosure; referral to bank attorney took place prior to the review period.The FC was closed on XXXX due to the account being modified. Notes dated 04/02/2012 indicate a previous Chapter 13 bankruptcy.No other comments are given regarding the BK. An escrow analysis was performed on 03/01/2013.An exterior BPO was ordered on 11/07/2012.No updated property value has been given.There is no evidence of any tax issues, title issues or property damage mentioned in the commentary provided. 5/7/2013 5/12/2014 3 [3]Performing Loan But Strong Possibility of Going Delinquent It appears that the loan will perform with intervention. The loan is next due for 05/01/2014; last payment received was on 05/02/2014. Reason for delinquency is cited as unemployment. The loan was active in foreclosure until a modification was completed. The loan was modified on 02/28/2014 with the effective date of 03/01/2014 and re-defaulted on 04/01/2014.There are no indications of damage, tax or title issues in the commentary provided. 5/7/2013 5/12/2014 1 It appears the loan will perform. The loan is next due for 06/01/2014; last payment was received on 05/05/2014. Reason for default is loss of income. The borrower was able to bring their account current without loss mitigation assistance on 02/28/2014; the borrower's payment history reflects no further evidence of delinquency. The subject loan was referred to the foreclosure attorney on XXXX; the subject loan was reinstated and foreclosure proceedings were closed and billed on XXXX. The loan was previously granted a loan modification on 05/16/2011; the date the loan went back into default is unknown. The subject property is located in an area affected by Hurricane Sandy; there is no evidence of property damage. 5/7/2013 5/12/2014 1 It appears that the loan will perform. The loan is next due for 05/01/2014; last payment received was 04/16/2014. Reason for delinquency is overextended. There is no indication of clouds on title. There is no indication of a BPO value being returned or of damage to the subject property. The homeowner was able to cure the delinquencies without loss mitigation assistance. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 06/01/2014; last payment was received 05/02/2014.The loan was delinquent six of nine months from August 2012 through April 2013.The delinquency was cured with the application of two payments in May 2013.Reason for default is unknown.Last borrower contact was 04/05/2013; the borrower called in to make a payment.Skip tracing efforts have been performed. 5/7/2013 5/12/2014 1 It appears that the loan will perform.The loan is due for 05/01/2014; the last payment was received on 04/10/2014.There is no evidence of delinquency during the review period.Skip tracing efforts are evident. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that the loan will perform.The loan is due for 05/01/2014; last payment received was on 04/30/2014.Reason for default is excessive obligations.The delinquency was cured via loan modification.A HAMP loan modification was approved and completed on 07/31/2013. The account has remained in good standing since the modification.A HAMP incentive principal reduction in the amount of $1000 was applied on 04/29/2013 and again on 04/29/2014.There is no evidence of property damage. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that the loan will perform.The loan is due for 05/01/2014; last payment received was on 04/07/2014.Reason for default is excessive obligations.The account was cured via loan modification.A non specific loan modification was approved and completed on 09/29/2012; the account has remained in good standing since the modification.There is no evidence of any property damage. 5/7/2013 5/12/2014 3 [3]Missing Mod1 It appears that this loan will perform. The loan is due for 5/1/2014 with last payment received 4/21/2014. There is no evidence of delinquency. MI is still being paid on this loan. 5/7/2013 5/12/2014 3 [3]Performing Loan But Strong Possibility of Going Delinquent It appears that the loan may perform with intervention.The loan is due for 05/01/2014; last payment was received 05/01/2014.The loan has been delinquent four times in the last twelve months.Reason for default is cited as curtailment of income; the co-borrower lost her job and got a new one with less pay.Last borrower contact was 05/08/2014; the borrower promised a payment for 05/23/2014.Skip tracing efforts have been performed. 5/7/2013 5/12/2014 1 It appears that the loan will perform. The loan is due for 05/01/2014; the last payment was received on 03/21/2014. The reason for default is unknown. The account is current as of the review date. Delinquency on the account was cured by the borrower without assistance. A HAMP solicitation was sent on 12/02/2013; but there was no response cited during the review period. The validation of debt letter was approved for mailing on 04/04/2012. There is skip tracing noted on the account as of 11/18/2013. No customer contact was indicated during the review period. 5/7/2013 5/12/2014 1 It appears that the loan will perform. The loan is next due for 05/01/2014; most recent payment was received on 04/17/2014.RFD was cited as curtailment of income. Comments indicate the borrower was able to cure prior delinquency without assistance. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that this loan will perform. The loan is due for 06/01/2014 with the last payment received on 04/18/2014. The reason for default is unknown. The borrower was able to cure prior delinquency without servicer assistance. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that the loan will perform.The loan is due for 05/01/2014; most recent payment was received on 04/14/2014.There is no evidence of a delinquency during the review period. 5/7/2013 5/12/2014 3 [3]Borrower in BK - no relief granted [3]Performing Loan But Strong Possibility of Going Delinquent [2]Current Bankruptcy [2]Mod1 Incomplete It appears the loan will perform with intervention. The loan is next due for 05/01/2014; last payment was received on 05/01/2014. Reason for default is loss of income. The account is in bankruptcy. The borrower filed a chapter 13 bankruptcy, case number XXXX, on XXXX. As of the review date, the borrower's bankruptcy case remains active with no evidence of a motion for relief being granted; however, the borrower stated they received a letter from the bankruptcy court stating their case had been discharged on XXXX. The Servicer granted the borrower a HAMP loan modification on 12/23/2013; the borrower's payment history reflects the loan went back into delinquency on 04/01/2014. The borrower has not requested any further loss mitigation assistance and there are no workout plans currently in process. There have been no foreclosure steps initiated against the subject property during the review period. 5/7/2013 5/12/2014 2 [2]Mod1 Incomplete It appears that the loan will perform. The loan is due for 5/1/2014; the last payment received was 4/21/2014. There is no evidence of delinquency during the review period. There are no indications of tax or title issues. No updated property value or condition has been provided. 5/7/2013 5/12/2014 3 [3]Currently Delinquent Mortgage [2]Mod1 Incomplete It appears that the loan will perform with intervention. The loan is next due for 03/01/2014; last payment received was 03/31/2014. Reason for delinquency cited as excessive obligations. Comments 05/05/2014 indicate missingfinancial documents were received 04/30/2014 for workout review (file currently in underwriting for review). The loan was previously declined for modification due to missing documents There is no indication of a BPO value being returned or of damage to the subject property. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/05/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that the loan will perform.The loan is due for 04/01/14; most recent payment was received on 02/24/14.There is no evidence of delinquency within the review period. 3/5/2013 3/10/2014 1 It appears that the loan will perform. The loan is due for 04/01/2014; the last payment was received on 02/14/2014. There is no evidence of delinquency during the review period. Comments on 11/02/2012 indicate the subject property may be located in an area possibly impacted by a FEMA disaster; no damages were reported. 3/5/2013 3/10/2014 1 It appears that the loan will perform. The loan is next due for 03/01/2014; the most recent payment received was on 02/14/2014. There is no evidence of delinquency during the review period. The loan closed on XXXX with a first payment due date of 10/XX/2012. Comments indicate the subject property may be located in a FEMA disaster area possibly impacted by Hurricane Sandy; no damages were reported. 3/5/2013 3/10/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears that the loan will perform. The loan is next due for 04/01/2014; the most recent payment received was on 03/07/2014. There is no evidence of delinquency during the review period. The borrower verbally disputed the total payment amount (PITI); however, the dispute was resolved with an escrow analysis. The loan closed on XXXX with a first payment due date of 10/XX/2012. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/07/2014. There is no evidence of delinquency during the review period. Collection commentary indicates the subject property is located in an area affected by Hurricane Sandy; there is no evidence of property damage. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The account is due for 03/01/2014; the most recent payment was received on 02/18/2014. There was no evidence of delinquency. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/02/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform.The loan is next due for 04/01/2014; last payment received 02/19/2014.There is no evidence of delinquency within the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/02/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The loan is due for 4/1/2014 with last payment received 2/28/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The loan is due for 3/1/2014 with last payment received 2/16/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 02/26/2014. There is no evidence of delinquency during the review period. Collection commentary dated 10/30/2012 indicates the subject property is located in an area affected by Hurricane Sandy; there is no evidence of property damage. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is due for 03/01/2014; most recent payment received on 02/17/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that the loan will perform. The loan is due for 04/01/2014; the last payment was received on 03/02/2014. There is no evidence of delinquency during the review period. Commentary on 01/23/2013 reflects that the borrower has another loan with the servicer. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/07/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that the loan will perform.The loan is due for 04/01/14; most recent payment was received on 03/02/14.There is no evidence of delinquency within the review period. 3/5/2013 3/10/2014 1 It appears that the loan will perform.The loan is due for 04/01/14; most recent payment was received on 03/05/14.There is no evidence of delinquency within the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 03/01/2014; last payment was received on 02/07/2014. There is no evidence of delinquency during the review period. Collection commentary indicates the subject property is located in an area affected by Hurricane Sandy; there is no evidence of property damage. 3/5/2013 3/10/2014 1 It appears that the loan will perform. The loan is due for 04/01/2014; most recent payment was received on 03/03/2014. There is no evidence of delinquency. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 02/27/2014. There is no evidence of delinquency during the review period. Collection commentary dated 12/21/2012 indicates the subject property is located in an area affected by Hurricane Sandy; there is no evidence of property damage. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The loan is due for 4/1/2014 with last payment received 3/2/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The loan is due for 3/1/2014 with last payment received 2/7/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The loan is due for 4/1/2014 with last payment received 3/7/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/02/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that the loan will perform.The loan is due for 04/01/14; most recent payment was received on 03/02/14.There is no evidence of delinquency within the review period. 3/5/2013 3/10/2014 1 The loan is currently due for 03/01/2014; last payment was received on 03/02/2014. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/02/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/04/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 02/19/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The loan is due for 3/1/2014 with last payment received 2/14/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The loan is due for 4/1/2014 with last payment received 2/24/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears that the loan will perform.The loan is due for 04/01/14; most recent payment was received on 03/03/14.There is no evidence of delinquency within the review period. 3/5/2013 3/10/2014 1 It appears that the loan will perform.The loan is due for 04/01/14; most recent payment was received on 03/03/14.There is no evidence of delinquency within the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 03/05/2014. There is no evidence of delinquency during the review period. 3/5/2013 3/10/2014 1 It appears the loan will perform. The loan is currently due for 04/01/2014; last payment was received on 02/21/2014. There is no evidence of delinquency during the review period. Collection commentary dated 04/14/2013 indicates the subject property is located in an area affected by Hurricane Sandy; there is no evidence of property damage. 3/5/2013 3/10/2014 1 It appears the loan will perform.The loan is next due for 03/01/2014; last payment received 02/04/2014.There is no evidence of delinquency. 3/5/2013 3/10/2014 1 It appears that this loan will perform. The loan is due for 3/1/2014 with last payment received 2/16/2014. There is no evidence of delinquency during the review period. 3/27/2013 4/1/2014 3 [3]Currently Delinquent Mortgage It appears the loan will perform with intervention.The loan is next due for 01/01/2014; last payment received 02/28/2014.The reason for delinquency was cited as excessive obligations. The account is under review for a possible modification. Commentary on 03/28/2014 indicates financials for a modification review have been received; however the documents have not been scanned.A two month extension was processed on 03/14/2013. Commentary on 03/29/2012 reflects a Chapter 7 Bankruptcy filed on XXXX; discharged on XXXX and terminated on XXXX. The comments indicate the bankruptcy was discharged without reaffirmation. The borrower states a reaffirmation was signed with the prior servicer; however there is no evidence of a signed and recorded reaffirmation agreement. An equity analysis was completed on 02/25/2014. There is no evidence of delinquent taxes. 3/27/2013 4/1/2014 2 [2]Mod1 Incomplete It appears that the loan will perform. The loan is due for 04/01/2014; the last payment received was on 03/12/2014. HAMP incentive was applied to the account on 03/28/2014. Reason for delinquency is cited as curtailment of income. Loan is presently current. There is evidence of prior foreclosure.The foreclosure was closed on XXXX due to a loan modification which was completed on 06/07/2013.Skip trace was completed on 12/28/2012 that resulted in no new contact number. 3/27/2013 4/1/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears that the loan will perform. The loan is next due for 04/01/2014; the most recent payment received was on 03/28/2014. The reason for delinquency is cited as curtailment of income. The account was referred to counsel for foreclosure prior to the review period.The foreclosure was closed and billed when the loan was modified on XXXX. The account was approved for a trial payment plan on 12/03/2012 with payments due on 01/01/2013 to 03/01/2013. All trial payments were made and the loan was approved for a permanent modification on 03/22/2013 and the modification was finalized on 03/26/2013.The account has since defaulted although the borrower was able to cure the delinquencies without assistance.On 04/17/2012 the borrower disputed the amount of the payment.The servicer researched the issue and determined that the payment amount was correct.It appears that the previous servicer had reversed a modification and the account reverted back to the original payment amount. The home is owner occupied.A BPO was ordered on 01/15/2014.An equity analysis was conducted on 01/15/2014. 3/27/2013 4/1/2014 1 It appears that the loan will perform.The loan is due for 04/01/2014; last payment was received 03/15/2014.There is no evidence of delinquency.The last borrower contact was 12/19/2013; the borrower called to update her bank account routing number. 3/27/2013 4/1/2014 2 [2]Mod1 Incomplete It appears that the loan will perform.The loan is next due for 04/01/2014; most recent payment received was on 03/05/2014.Reason for default was cited as curtailment of income.The account was modified 08/09/2012; subsequently, the borrower has since kept in good standing. 3/27/2013 4/1/2014 2 [2]Mod1 Incomplete It appears that the loan will perform. The loan is due for 04/01/14; most recent payment received was on 03/03/14. Reason for default is cited as illness of mortgagor. The borrower was able to cure the delinquency without assistance. An exterior BPO was performed on 12/09/13 and reported no damages to property. No updated property value has been given. There is no evidence of any tax issues, title issues or property damage mentioned in the commentary provided. 3/27/2013 4/1/2014 3 [3]Currently Delinquent Mortgage It appears the loan will perform with intervention.The loan is due for 03/01/2014; the last payment received was on 03/21/2014.The pay history reflects three returned payments during the review period.The reason for default was cited as medical issues.The borrower declined loss mitigation assistance on 12/03/2013 and 12/26/2012 indicating that the borrower would resolve the delinquency by making additional payments.The loan was modified prior to the review period and re-defaulted on 06/01/2012.An escrow issue was resolved on 02/15/2013 by extending the loan term 3 months to correct a modification error from the prior servicer.Comments dated 09/14/2012 indicate that the borrower filed a law suit against the prior servicer; no indication as to the status of case.Skip tracing efforts were evident.The property was noted as occupied. 3/27/2013 4/1/2014 3 [3]Performing Loan But Strong Possibility of Going Delinquent [1]Written Dispute - Servicer responded within 60 days and no father communication from mortgagor It appears that the loan will perform with intervention. The loan is next due for 04/01/2014; the last payment was received on 03/25/2014. The reason for default is cited as excessive obligations. Foreclosure proceedings were closed and billed on XXXX as the borrower reinstated the account on 01/31/2014 with a payment of $6,498.16. An unspecified payment dispute letter was received by the servicer on 10/23/2013.On 11/26/2013 the servicer mailed a response letter indicating that the payment amount was due to the modification.There are no further indications that the dispute is still open. The loan was modified under the HAMP program prior to the review period and redefaulted prior to the review period. Liquidation incentives were offered to the home owner on 06/22/2012. A 3 month extension was completed on 06/27/2013, advancing the maturity date to 08/2037. An equity analysis was performed on 01/15/2014. ABPO and property inspection were ordered 01/15/2014, the results of which were not provided. 3/27/2013 4/1/2014 1 It appears that the loan will perform. The loan is due for 04/01/2014; most recent payment received was on 03/25/2014. Reason for default is cited as curtailment of income. The loan is current. No loss mitigation options were evident during the review. The borrower was able to cure the prior delinquency on the account without assistance and has since maintained the account in good standing. Commentary dated 02/21/2014 noted the borrower advising of self-employment status and work has been slow. The borrower confirmed receipt of a financial packet 09/20/2013, but stated no interest in completing the packet at that time. Commentary dated 08/15/2012 noted the servicer attempting to introduce the borrower to a short refinance option and it was noted 01/18/2013 that a second HAMP financial packet was sent to the borrower on 10/30/2012. 3/27/2013 4/1/2014 3 [3]Currently Delinquent Mortgage It appears that the loan may perform with intervention. The loan is next due for 02/01/2014; most recent payment was received on 01/31/2014. The reason for default is cited as curtailment of income. The loan is in collections. A breach letter was mailed to the borrower on 03/19/2014. There is no evidence of active loss mitigation efforts. On 09/06/2012 the borrower called in regards to an insurance claim due to hail damage suffured on 07/13/2012.A claim check in the amount of $10,358.15 was received made out to the borrower and the servicer. After the 100% completion report, the final daw in the amount of $4,978.64 was issued to XXXX and the claim was closed on XXXX. A comment dated 06/10/2013 indicates that there was a previous dsicharged chapter 7 bankruptcy.Neither the case #, filing or discharge dates were provided.Skip tracing efforts were performed on 11/15/2012.A property inspection was ordered on 12/17/2013.A BPO was ordered on 12/25/2013.The results of neither were provided. 3/27/2013 4/1/2014 1 It appears the loan will perform.The loan is next due for 04/01/2014; last payment received 03/20/2014.The reason for delinquency is unknown.The borrower was able to cure delinquency within the review period without assistance. 3/27/2013 4/1/2014 2 [2]Mod1 Incomplete It appears the loan will perform.The loan is next due for 04/01/2014; last payment received 03/14/2014.The reason for delinquency was cited as curtailment of income.A loan modification was declined on 10/19/2012 due to rate under 5% and surplus is sufficient.The borrower was able to cure delinquencies within the review period without the assistance of a modification.The loan has maintained a current status since 03/01/2013. 3/27/2013 4/1/2014 1 [1]Written Dispute - Servicer responded within 60 days and no father communication from mortgagor It appears that the loan will perform. The loan is next due for 04/01/2014; the most recent payment received was on 03/04/2014. The reason for default is unknown. The loan was brought current through an extension and has remained in good standings since. The commentary dated 05/01/2013 reflects that the investor approved a loan extension where the borrower is to make three payments and three payments will be waived. The borrower completed the three payments on 05/10/2013 and the due date was advanced from 03/01/2013 to 06/01/2013. The commentary reflects that the borrower's payment dispute was resolved on 03/03/2014. A value is not indicated in the review period. There are no indications of damage, tax, or title issues in the commentary provided. 3/27/2013 4/1/2014 1 It appears that the loan will perform. The loan is due for 4/1/2014 with the most recent payment received on 3/28/2014. The reason for default is excessive obligation. The account was brought current in January 2014 without assistance. No loss mitigation efforts were indicated during the review period. Commentary reflects the loan was modified prior to the review period. The last communication with the borrower was on 3/28/2014. 3/27/2013 4/1/2014 1 It appears that the loan will perform.The loan is due for 04/01/2014; last payment received was on 02/07/2014.There is no evidence of delinquency during the review period.There is evidence of a Chapter 7 bankruptcy being discharged in 2009 with no further details provided. 3/27/2013 4/1/2014 1 It appears that the loan will perform.The loan is next due for 05/01/14; most recent payment received was on 03/31/2014.The reason for default is cited as curtailment of income.The account went delinquent on 07/01/2012 and was cured with the borrower completing a HAMP modification with an effective date of 07/01/2013.The account has been current since that date.Skip tracing was performed on 03/27/2013. 3/27/2013 4/1/2014 1 It appears the loan will perform. The loan is next due for 04/01/2014; last payment was received on 03/21/2014. Reason for default is excessive obligations. The borrower was able to bring their account current without loss mitigation assistance on 12/30/2013; the borrower's payment history reflects no further evidence of delinquency. 3/27/2013 4/1/2014 1 It appears the loan will perform. The account is due for 04/01/2014, with the last payment received on 03/14/2014. The reason for default was illness of a family member. The account fell into delinquency for one month during the during the twenty-four month review. The borrower cured the delinquency without assistance. Commentary on 03/14/2014 reflects the homeowner's insurance policy is to be cancelled due to non-payment.The servicer indicated this is a non-escrowed account, and the borrower is responsible for the payment, yet the payment history reflects escrow on the account for the entirety of the review period. 3/27/2013 4/1/2014 3 [3]Currently Delinquent Mortgage It appears the loan may perform with intervention. The loan is due for 03/01/2014; the last payment was received on 02/21/2014.Reason for delinquency was cited as medical issues.Collection comments on 09/08/2013 indicate a HAMP Solicitation letter was mailed out on this date.There are no indications of a BPO or a property inspection conducted within the review period. There are no indications of any damage, tax or title issues in the commentary provided 3/27/2013 4/1/2014 1 It appears that the loan will perform. The loan is due for 04/01/2014; and the last payment was received on 03/15/2014. There is no evidence of delinquency during the review period. 3/27/2013 4/1/2014 1 It appears this loan will perform.The account is due for 4/1/14 with the last payment received on 3/12/14.The reason for default is unknown.The account was reported delinquent on 2/1/13 but was brought current on 3/7/13 with no further record of default noted. Commentary on 06/03/2013 reflects the borrower is eligible for a refinance program where the investor will match any contribution of $1,000 or more towards the principal until the amount of $24,610.78 is reached. Offer expired on 06/30/2013; with no contact from the borrower. 3/27/2013 4/1/2014 1 It appears that the loan will perform.The loan is next due for 04/01/2014; the most recent payment received was on 03/04/2014.The reason for default is cited as curtailment of income.The account went 30 days delinquent on 12/01/2013 and was brought current on 12/09/2013.The account has been current since that date. 3/27/2013 4/1/2014 1 It appears that the loan will perform. The loan is next due for 04/01/2014; last payment was received on 03/17/2014. There is no evidence of delinquency during the review period. 3/27/2013 4/1/2014 1 It appears that the loan will perform.The loan is due for 04/01/2014; last payment was received 03/05/2014.Reason for default was cited as curtailment of income; the borrower's spouse was out of work but has since found gainful employment.The loan fell delinquent in May 2013; the borrower cured the delinquency with the application of two payments in July 2013.Last borrower contact was 09/17/2013; the borrower called to make a payment.On 03/31/2012 a XXX check in the amount of $7,500 for claim #XXXX was issued in the borrower's name due to water damage at the property.A second check, in the amount of $12,333.93 was issued 05/24/2012.A 100% completion inspection was completed 07/16/2012. 3/27/2013 4/1/2014 1 It appears that the loan will perform.The loan is due for 04/01/2014; last payment was received 03/05/2014.There is no evidence of delinquency.Last borrower contact was 12/06/2012; the borrower was contacted at work and advised the servicer his payment was in the mail. 3/27/2013 4/1/2014 1 It appears that this will perform. The loan is due for 04/01/2014 with the last payment received on 03/28/2014. The reason for default is cited as curtailment of income. There is no specific reference to modification or other loss mitigation efforts during the review period.The account was 30 days past due.The borrower made a double payment on 09/26/2013 and has maintained tha account in a current status since. A skip trace was performed on 09/30/2013 with no results noted. On 11/20/2013 the borrower declined assistance. There is no indication of any tax, title or lien issues. 3/27/2013 4/1/2014 1 It appears that the loan will perform. The loan is next due for 04/01/2014; the most recent payment received was on 03/14/2014. The reason for default is cited as slow work. The borrower was able to cure the prior delinquency without loss mitigation assistance. The commentary reflects that the loan was denied for a refinance with XXX prior to the review period due to the subject property being reported as a manufactured home.The commentary dated 01/29/2014 reflects that the servicer received the loan to review for damages; however, the BPO dated 12/11/2013 indicated that the property is occupied and no claim was opened. In addition, the commentary provided does not reflect that the subject property has damage. The BPO value is not indicated in the commentary. There are no indications of tax or title issues in the commentary provided. 3/27/2013 4/1/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears that this loan will perform. The loan is due for 4/1/2014 with last payment received 3/15/2014. There is no evidence of delinquency during the review period. MI is still being paid on this loan. Comments dated 12/20/2013 indicate a FEMA inspection was ordered, and pay history shows $25.00 fee was paid on 12/27/2013. The borrower inquired about the assessed fee during communication on 1/16/2014 citing the area was not affected. Comments dated 2/6/2014 indicate the borrower would dispute the fee that had already been paid, but no dispute is noted as received, and the $25.00 was applied to principal curtailment 1/29/2014. The results of the inspection are not noted, but no property damage was disclosed. A BPO is noted as ordered 12/17/2013, but no completion date or value was disclosed. 3/27/2013 4/1/2014 3 [3]Currently Delinquent Mortgage [3]Borrower in BK - no relief granted [3]Missing Mod1 [2]Current Bankruptcy It appears the loan will perform with intervention. The loan is next due for 12/01/2013; last payment was received on 03/11/2014. Reason for default is unknown. The account is in active bankruptcy. The borrower filed a chapter 13 bankruptcy, case number XXXX, on XXXX; as of the review date, the borrower's bankruptcy remains active and there is no evidence of a motion for relief being granted. The Servicer has not been able to establish contact with the borrower during the review period. There are no workout plans currently in process. The subject property was determined to be vacant as of 01/18/2013; the Servicer was unable to order property preservation efforts due to the borrower's intent to retain the property per their bankruptcy claim. The collection notes indicate the Servicer granted the borrower a loan modification which the borrower re-defaulted on prior to the review period. 3/27/2013 4/1/2014 1 It appears the loan will perform.The loan is due for 04/01/2014; the last payment received was on 03/05/2014.No evidence of delinquency. 3/27/2013 4/1/2014 1 It appears that this loan will perform.The loan is next due for 04/01/2014.The last payment received was on 03/14/2014. The reason for default is cited as curtailment of income.The loan was modified under the HAMP program on 07/25/2012 advancing the next due date from 01/01/2012 to 08/01/2012.The borrower has maintained the account in a current status since the modification.The home is owner occupied.An equity analysis was conducted on 02/18/2014. A BPO was ordered on 02/18/2014; the results of which were not reported.There are no indications of damage, tax or title issues in the commentary provided. 3/27/2013 4/1/2014 3 [3]Currently Delinquent Mortgage It appears that the loan will perform with intervention. The loan is next due for 03/01/2014; most recent payment was received on 02/21/2014. The RFD is cited as curtailment of income. The last contact with the borrower was established on 01/24/2014 in regards to setting up payments for 01/2014 and 02/2014. The borrower has not requested any loss mitigation assistance during the review period and there are no workout plans currently in process. There is no reference to any skip tracing being performed. The last attempt to contact the borrower was made on 03/31/2014. The collection notes indicate the Servicer granted the borrower a loan modification which the borrower re-defaulted on prior to the review period. 3/27/2013 4/1/2014 1 It appears the loan will perform.The loan is next due for 04/01/2014; last payment received 03/17/2014.The reason for delinquency was cited as reduction of income.A supplemental loan modification was completed in 04/2013 with a deferred principal balance of $132,780.77. The comments indicate the loan did not qualify for a HAMP Modification due the principal balance exceeds guidelines.The borrower has maintained the account in good standing since the modification.A three month extension was processed on 06/13/2012. An equity analysis was completed 11/15/2013.There is no evidence of delinquent taxes or title issues. 4/24/2013 4/29/2014 1 It appears that the loan will perform. The loan is due for 05/01/2014; most recent payment was received on 04/15/2014. Reason for delinquency was unknown. Comments reflect the 02/01/2014 paid on 03/05/2014; no additional delinquency noted. 7/2/2013 7/7/2014 2 [2]Mortgagor Deceased - Executor/Heir exists to dispose of property; identified and documented It appears that the loan will perform. The loan is due for 07/01/2014; the most recent payment was received on 06/06/2014. There is no evidence of delinquency. Commentary dated 01/16/2014 indicates that the primary borrower is deceased as of six years ago; the co-borrower is making the loan payments. 7/2/2013 7/7/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the last payment was received on 06/06/2014. There is no evidence of delinquency during the review period. The borrower filed Bankruptcy prior to the review period per notes dated 04/16/2012. The case appears discharged; no bankruptcy case or chapter number was indicated in the commentary. The homeowner claims the property taxes are being paid by the state since on a program because disabled per notes dated 08/30/2013. 7/2/2013 7/7/2014 1 It appears that this loan will perform. The loan is due for 08/01/2014 with the last payment received on 07/01/2014. There is no evidence of default. 7/2/2013 7/7/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears that the loan will perform. The loan is next due for 08/01/2014; most recent payment was received on 07/07/2014. Notes dated 07/27/2012 reflect lender placed insurance was added. Notes dated 07/09/2013 reflect the borrower sent in proof of insurance and requested the T&I payment to be adjusted, removing insurance. Commentary on 08/03/2013 cites the account is past due 2 payments, the borrower claimed a check was mailed on 07/02/2013 for $2,635.72 and posted 07/08/2013. The borrower was told the payment was short the escrow payment of $508.80. The borrower disputed the tax and insurance escrow because it was supposed to have been removed. Notes dated 11/21/2013 show the servicer resubmitted for corrections as needed and the loan should be current once updated. Per the comment on 12/13/2013 the escrow was removed and the payments were adjusted. The borrower will have to dispute the late payments with XXX and XXX. 7/2/2013 7/7/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; last payment received was on 07/02/2014.Reason for default is unknown.The borrower cured the account without loss mitigation assistance on 07/02/2014.There is evidence of prior delinquent taxes.Comments dated 10/07/2013 reflect the 2004 and 2005 taxes were never paid.An advance of $19,798.56 was made by the servicer on 12/17/2013 to pay for the delinquent taxes, penalties and interest.On 02/26/2014 $5505.86 was advanced to pay for the 2013 taxes.This has resulted in an increase in the borrower's monthly payment due to the escrow payment.There is an authorized third party on the account identified as XXXX. 7/2/2013 7/7/2014 2 [2]Verbal Dispute - Servicer responded and issue open with active efforts to resolve It appears that the loan will perform.The loan is due for 07/01/2014; last payment was received 05/31/2014.Reason for default is cited as a payment dispute.The borrower has been disputing the delinquency of the account and accrual of late charges since 12/18/2013 as the borrower claims the delinquency is related to a servicing error with escrow money.The dispute is active and has not been resolved.Last borrower contact was 05/30/2014; the borrower called to ensure the account was current and make a payment for the following month. 7/2/2013 7/7/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears this loan will perform.The loan is due for 07/05/2014; most recent payment received on 06/10/2014.Reason for delinquency is unknown. Borrower cured the delinquency on 05/05/2014 without the assistance of loss mitigation.Commentary dated 08/30/2013 cites a dispute from borrower regarding the addition of an escrow account to pay delinquent taxes.Correspondence was received from borrower on 09/05/2013 stating that they will be making payment towards the 2012 taxes on 09/13/2013 and 09/27/2013.Borrower contacted servicer on 01/09/2014 stating that they handle their own taxes and insurance (servicer paid delinquent taxes).Borrower contacted the servicer to dispute the servicer adding and escrow account causing the payments to increase.Borrower was advised to send in proof and a request to spread the negative escrow.Pay history reflects the account is still being escrowed as of this review. 7/2/2013 7/7/2014 1 It appears that the loan will perform.The loan is due for 08/01/2014; the last payment was received on 07/02/2014.Reason for delinquency is unknown; however, the borrower is self-employed and relies on receipt of receivables for payment. The borrower was able to cure the past delinquency without the assistance of loss mitigation. 7/2/2013 7/7/2014 1 It appears the loan will perform. The loan is due for 08/01/2014; the most recent payment was received on 06/24/2014. There is no evidence of delinquency during the review period. 7/2/2013 7/7/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the most recent payment was received on 05/31/2014. The reason for default is unknown. 7/2/2013 7/7/2014 1 It appears the loan will perform. The loan is due for 07/01/2014; the most recent payment was received on 06/23/2014. The reason for delinquency was cited as curtailment of income. Commentary reflects that the borrower was injured at work and is now receiving disability. On 01/02/2014, the delinquency was cured without assistance and the loan has remained current since. The borrower was denied for a modification due to lack of engagement. There is no evidence of tax or title issues. The last contact was made on 07/02/2014 at which time the borrower made arrangements for the July 2014 payment. 7/2/2013 7/7/2014 1 It appears that the loan will perform. The loan is next due for 07/23/2014; most recent payment was received on 06/23/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/06/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/01/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/06/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the last payment was received on 06/05/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; most recent payment was received on 06/01/2014. There is no evidence of delinquency within the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; most recent payment was received on 06/01/2014. There is no evidence of delinquency within the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; most recent payment was received on 06/05/2014. There is no evidence of delinquency within the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; most recent payment was received on 05/30/2014. There is no evidence of delinquency within the review period. 6/18/2013 6/23/2014 1 It appears that this loan may perform. The loan is due for 08/01/2014 with the last payment received on 06/17/2014. There is no evidence of default. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 08/01/2014; last payment was received 06/20/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 7/1/2014 with the most recent payment received on 5/27/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; and the last payment was received on 05/29/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is due for 07/01/2014; last payment was received on 06/02/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; and the last payment was received on 06/05/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 7/1/2014; most recent payment received was 5/30/2014.No evidence of delinquency within the review period. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is due for 07/01/2014; last payment was received on 06/01/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears the loan will perform. The loan is due for 07/01/2014; last payment was received on 06/11/2014. There is no evidence of delinquency during the review period. The borrower initiated a payment dispute against the Servicer on 11/13/2013; the dispute was resolved on 11/15/2013. 6/18/2013 6/23/2014 1 It appears that the loan may perform.The loan is due for 07/01/2014; the last payment was received on 06/01/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the last payment was received on 06/06/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the last payment was received on 06/13/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received 06/08/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received 06/03/2014. There is no evidence of delinquency. On 06/19/2013 the borrower stated the subject loan was refinanced to pay all liens on the property, however the 2011-2012 property taxes were not paid at closing and the borrowerprovided the tax bill to servicer.On 06/26/2013 the current servicer paid delinquenttaxes for 2011-2012-2013 in the amount of $3303.36 to XXX County to satisfy the Tax Claim. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received on 06/09/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the last payment was received on 05/26/2014. No evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; the last payment was received on 06/15/2014. there is no evidence of delinquency . 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; the last payment was received on 06/01/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 7/1/2014 with the most recent payment received on 6/3/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the most recent payment was received on 06/03/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the most recent payment was received on 06/15/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the most recent payment was received on 06/04/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the most recent payment was received on 06/13/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 06/04/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 05/27/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 05/22/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the last payment was received on 06/10/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is due for 07/01/2014; last payment was received on 06/05/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is due for 07/01/2014; last payment was received on 06/02/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 7/1/2014 with most recent payment received 6/1/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; last payment received was on 06/06/2014.There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; last payment received was on 06/06/2014.There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment received was on 05/27/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 08/01/2014; most recent payment received was on 06/20/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment received was on 06/13/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 07/01/2014 with the last payment received on 06/12/2014.There is no evidence of default. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the last payment was received on 06/13/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; the last payment was received on 06/05/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment was received on 06/11/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment was received on 06/05/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment was received on 06/02/2014. There is no evidence of delinquency. On 08/20/2013 the borrower called regarding statement not received; address was updated and statement was sent to the borrower. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment was received on 06/01/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; the most recent payment received was on 05/28/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; the most recent payment received was on 06/08/2014.There is no evidence of a delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; the most recent payment received was on 06/05/2014.There is no evidence of a delinquency. Comments on 05/21/2014 reflect the homeowner's insurance policy with XXX has been cancelled due to non-payment; taxes and insurance are not escrowed. Per the comments on 06/10/2014 the last contact with the borrower reflects the borrower provided proof the homeowner's insurance was reinstated with no gap in coverage. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 08/01/2014; most recent payment received was on 06/19/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/05/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/01/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/20/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is next due for 07/01/2014; last payment was received on 06/04/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment was received on 06/01/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan may perform.The loan is due for 07/01/2014; the last payment was received on 06/02/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan may perform.The loan is due for 08/01/2014; the last payment was received on 06/18/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan may perform.The loan is due for 07/01/2014; the last payment was received on 06/15/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; last payment was received on 06/10/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; last payment was received on 06/13/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 08/01/2014; last payment was received on 05/29/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; most recent payment was received on 06/04/2014. There is no evidence of delinquency within the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; most recent payment was received on 06/02/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment was received on 06/05/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; most recent payment was received on 06/16/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/14; the last payment was received on 06/13/14. There is no evidence of a delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/14; the last payment was received on 06/06/14. There is no evidence of a delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/14; the last payment was received on 05/28/14. No evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/14; the last payment was received on 06/05/14. No evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 7/1/2014 with the most recent payment received on 6/9/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 7/1/2014 with the most recent payment received on 5/27/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 7/1/2014 with the most recent payment received on 6/9/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received 06/01/2014. There is no evidence of delinquency on pay history available. On 07/15/2013 the borrower set up the automatic withdrawal for the monthly payments to begin 08/13/2013. Commentary dated 10/01/2013 states:"This loan is part of the RNC program, MInot required". 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received 06/17/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received 06/05/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received 05/30/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan may perform.The loan is due for 07/01/2014; the last payment was received on 06/10/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014 with the most recent payment received on 06/03/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 07/01/2014 with the last payment received on 06/01/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; last payment was received on 06/09/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment was received on 05/27/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is next due for 07/01/2014; last payment was received on 06/05/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is next due for 07/01/2014; last payment was received on 06/01/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; the most recent payment received was on 06/04/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/05/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received on 06/05/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment was received on 06/06/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received on 06/10/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/04/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/05/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 7/1/2014; most recent payment received was 6/4/2014.No evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 7/1/2014; most recent payment received was 6/1/2014.There is no evidence of a delinquency. The comments on 11/20/2013 reflect the Note was prepared incorrectly at the closing and the servicer has no recourse to make the borrower sign new documents. The borrower stated a refund was due from the closing and had not received. A check for $299.00 sent to the borrower per the comments on 11/20/2013. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 7/1/2014; most recent payment received was 6/13/2014.No evidence of delinquency within the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 08/01/2014; most recent payment was received on 06/22/2014. There is no evidence of delinquency. Comments indicate mortgage insurance (MI) will not be obtained due to guideline violations; however, no explanation was noted. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 08/01/2014; and the last payment was received on 06/03/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; and the last payment was received on 06/01/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 05/30/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 06/01/2014. There is no evidence of delinquency . 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 06/15/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 06/10/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 05/30/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; last payment was received 05/28/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 07/01/2014 and the last payment was made on 06/06/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 07/01/2014 and the last payment was made on 06/09/2014. There is no evidence of delinquency in the review period. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 07/01/2014 and the last payment was made on 05/27/2014. There is no evidence of delinquency in the review period. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is due for 08/01/2014, with the last payment received on 06/15/2014. There is no evidence of a delinquency. 6/18/2013 6/23/2014 1 It appears the loan will perform. The loan is due for 07/01/2014, with the last payment received on 06/05/2014. No evidence of delinquency was reported. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment was received on 05/30/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 2 [2]Written Dispute - Servicer responded within 60 days and no father communication from mortgagor It appears that the loan will perform. The loan is due for 07/01/2014; and the last payment was received on 06/01/2014. There is no evidence of delinquency during the review period. A written borrower dispute was received on 07/09/2013 regarding the interest rate being locked at 4.25% instead of 3.875% as stated on the commitment letter per notes dated 09/30/2013. After researching, the servicer corrected a system error which didn’t lock the rate correctly at 3.875% per notes dated 11/06/2013. The payments were reapplied correctly on 11/18/2013 and the extra funds applied to principal on 12/03/2013 per customer request. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 7/1/2014 with last payment received 6/4/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 7/1/2014 with last payment received 6/5/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 [1]Verbal Dispute - Servicer responded and appears issue is closed It appears that this loan will perform. The loan is due for 7/1/2014 with last payment received 6/1/2014. There is no evidence of delinquency. Comments indicate the borrower called in 1/21/2014 to dispute payment amount due to escrow. The account was transferred to servicing, and was analyzed and adjusted on 2/7/2014 to resolve the issue. There has been no additional communication regarding the matter. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 7/1/2014 with last payment received 6/1/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 07/01/2014 with the last payment received on 06/01/2014. There is no evidence of default. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 07/01/2014 with the last payment received on 06/01/2014. There is no evidence of default. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 07/01/2014; most recent payment was received on 06/01/2014. There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; last payment received was on 05/30/2014.There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; last payment received was on 05/30/2014.There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is next due for 07/01/2014; most recent payment received was on 06/02/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 06/01/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that this loan will perform. The loan is due for 07/01/2014 with the last payment received on 05/27/2014. There is no evidence of default. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 06/03/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 07/01/2014; the most recent payment received was on 06/02/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is due for 7/1/2014 with the most recent payment received on 6/1/2014. There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; most recent payment was received on 05/30/2014. There is no evidence of delinquency within the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; the last payment was received on 06/13/2014.There is no evidence of delinquency. 6/18/2013 6/23/2014 1 It appears that the loan will perform.The loan is due for 07/01/2014; last payment received was on 06/06/2014.There is no evidence of delinquency during the review period. 6/18/2013 6/23/2014 1 It appears that the loan will perform. The loan is next due for 08/01/2014; most recent payment received was on 06/02/2014. There is no evidence of delinquency during the review period. 5/3/2013 5/8/2014 1 It appears the loan will perform. The loan is next due for 06/01/2014; last payment was received on 05/27/2014. There is no evidence of delinquency during the available review period. 3/22/2014 3/27/2015 1 It appears that the loan will perform. The loan is next due for 07/01/2014; most recent payment was received 06/05/2014. There is no evidence of delinquency.Commentary dated 05/16/2013 states loan was repurchased from XXX on 05/14/2013.
